Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 1 of 49 Page ID #:1



   1   DAVID W. OGDEN*
       David.Ogden@wilmerhale.com
   2   KELLY P. DUNBAR*
       Kelly.Dunbar@wilmerhale.com
   3   WILMER CUTLER PICKERING
          HALE AND DORR LLP
   4   1875 Pennsylvania Avenue NW
       Washington, DC 20006
   5   Telephone: (202) 663-6440
       Facsimile: (202) 663-6363
   6   Attorneys for Plaintiff DaVita Inc.
   7   KELSI CORKRAN*
       kcorkran@orrick.com
   8   ORRICK HERRINGTON &                            STUART S. KURLANDER*
          SUTCLIFFE LLP                               stuart.kurlander@lw.com
   9   1152 15th Street NW                            MICHAEL E. BERN*
       Washington, DC 20005                           michael.bern@lw.com
  10   Telephone: (202) 339-8497                      LATHAM & WATKINS LLP
       Facsimile: (202) 339-8400                      555 Eleventh Street NW
  11   Attorneys for Plaintiffs Fresenius             Washington, DC 20004
       Medical Care Holdings, Inc., d/b/a             Telephone: (202) 637-1021
  12   Fresenius Medical Care North                   Facsimile: (202) 637-2201
       America, and Fresenius Medical                 Attorneys for Plaintiff U.S. Renal
  13   Care Orange County, LLC                        Care, Inc.
  14                          UNITED STATES DISTRICT COURT
  15                        CENTRAL DISTRICT OF CALIFORNIA
  16                                  SOUTHERN DIVISION
  17   FRESENIUS MEDICAL CARE ORANGE
       COUNTY, LLC; DAVITA INC.;
  18   FRESENIUS MEDICAL CARE                              Case No. 8:19-cv-02130
       HOLDINGS, INC., d/b/a Fresenius Medical
  19   Care North America; U.S. RENAL CARE,                COMPLAINT FOR
       INC.,                                               INJUNCTIVE AND
  20                      Plaintiffs,                      DECLARATORY RELIEF
  21          v.
  22   XAVIER BECERRA, in his official capacity
       as Attorney General; RICARDO LARA, in
  23   his official capacity as California Insurance
       Commissioner; SHELLEY ROUILLARD, in
  24   her official capacity as Director of the
       California Department of Managed Health
  25   Care; and SONIA ANGELL, in her official
       capacity as Director of the California
  26   Department of Public Health,
                          Defendants.
  27

  28          *
                  Pro hac vice forthcoming. Additional counsel listed on signature page.

       No. 8:19-cv-02130                                                          COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 2 of 49 Page ID #:2



   1          Plaintiffs Fresenius Medical Care Orange County, LLC; DaVita Inc.;
   2   Fresenius Medical Care Holdings, Inc., d/b/a Fresenius Medical Care North
   3   America; and U.S. Renal Care, Inc. (“Plaintiffs”) hereby allege and state:
   4                       INTRODUCTION AND NATURE OF ACTION
   5          1.     This lawsuit challenges a recently enacted California law—Assembly
   6   Bill 290 (“AB 290”)1—that imposes burdensome and punitive regulations on
   7   persons suffering from a specific life-threatening illness, their medical providers,
   8   and a leading national charity that has long helped these patients secure health care
   9   needed to keep them alive. AB 290 deliberately targets a decades-old charitable
  10
  10   premium assistance program that has long provided vital financial assistance to
  11
  11   highly vulnerable people suffering from kidney failure, also known as end-stage
  12
  12   renal disease (“ESRD”). Doctors, patients’ organizations, and countless other
  13
  13   groups have warned that AB 290 will be a catastrophe for patients—particularly
  14
  14   the low-income, minority patients that are disproportionately affected by ESRD—
  15
  15   by threatening their ability to receive and afford life-saving treatment at dialysis
  16
  16   clinics in California, including those operated by Plaintiffs. But AB 290 is not
  17
  17   only harmful to vulnerable patients in this State, it is also unconstitutional. On
  18
  18   behalf of themselves and the ESRD patients that each Plaintiff treats, Plaintiffs
  19
  19   bring this action under the Constitution of the United States and federal law
  20
  20   seeking equitable and declaratory relief against Defendants—all state officers sued
  21
  21   in their official capacity—to bar the enforcement and application of AB 290. The
  22
  22   Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 42 U.S.C. § 1983
  23
  23   because Plaintiffs allege an imminent violation of their rights under the
  24
  24   Constitution of the United States.
  25
  25          2.     For almost five decades, the American Kidney Fund, Inc. (“AKF”)—a
  26
  26   bona fide Section 501(c)(3) organization and leading national charity—has been
  27
  27          1
               An authenticated copy of AB 290, as filed with the Secretary of State, is
  28
  28   attached to this complaint as Exhibit A.

       No. 8:19-cv-02130                         -1-                                COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 3 of 49 Page ID #:3



   1   the primary source of direct financial support helping patients suffering from
   2   ESRD pay for health insurance. Patients afflicted with ESRD cannot survive
   3   without a kidney transplant or dialysis treatment. The demands of treatment—
   4   multiple sessions of multiple hours every week—also make it extremely difficult
   5   for them to hold or obtain jobs. Because the costs of dialysis treatment are very
   6   high, because access to dialysis is a matter of life and death, and because of the
   7   unique economic vulnerability of many ESRD patients, AKF has long provided
   8   charitable aid to eligible ESRD patients to help them pay for the public or private
   9   health insurance of their choice, often allowing them to continue to afford coverage
  10
  10   they had before their ESRD diagnosis. AKF’s charitable assistance program—
  11
  11   which has operated under federal guidance for decades—has provided a crucial
  12
  12   safety net for ESRD patients that has almost certainly saved thousands of lives by
  13
  13   enabling access to life-saving health care patients could not otherwise afford.
  14
  14          3.     If permitted to take effect, AB 290 will remove that safety net. The
  15
  15   product of strong-arm politics by a labor union that has been unsuccessful in
  16
  16   organizing dialysis employees and other special interests that hope to benefit
  17
  17   financially from the law, AB 290 directly and intentionally targets for arduous and
  18
  18   punitive regulatory burdens not only AKF but also ESRD patients, dialysis
  19
  19   providers, and AKF’s donors and supporters. AB 290 is a hastily written and ill-
  20
  20   conceived law that will be a disaster for public health in this State. It is also
  21
  21   unconstitutional in many respects.
  22
  22          4.     AB 290 violates the First Amendment in several ways. The law
  23
  23   imposes numerous burdens on the associational and expressive rights of Plaintiffs
  24
  24   and their patients, triggering heightened First Amendment review. AKF is a
  25
  25   charitable organization dedicated to advancing the interests of ESRD patients, and
  26
  26   Plaintiffs’ associations with and contributions to AKF are constitutionally
  27
  27   protected—as are the associations of individual ESRD patients that receive AKF
  28
  28   support. AB 290 directly interferes with and severely burdens those protected

       No. 8:19-cv-02130                         -2-                                 COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 4 of 49 Page ID #:4



   1   activities in multiple respects. First, the law imposes financial penalties on dialysis
   2   providers for contributing financially to AKF’s cause—sharply taxing and
   3   punishing providers’ speech and association while restricting the flow of funding
   4   AKF relies on to carry out its mission. Second, the law punishes patients’
   5   associational activities by compelling AKF to disclose to private insurers the
   6   names of ESRD patients receiving financial aid, private information that AKF has
   7   indicated it would otherwise hold in confidence. Third, the law imposes sweeping
   8   and ill-defined restrictions on dialysis providers’ communications with ESRD
   9   patients, speech restrictions that interfere with objective, fact-based education that
  10
  10   providers offer to ESRD patients regarding insurance options. These abridgements
  11
  11   and burdens trigger heightened constitutional scrutiny.
  12
  12             5.   None of these burdens can survive the heightened constitutional
  13
  13   scrutiny that applies. The First Amendment protects medical providers’, patients’,
  14
  14   and charities’ rights to speak and associate for the purpose of empowering patients
  15
  15   to obtain life-saving medical care, and the State cannot justify its invasion of those
  16
  16   rights.
  17
  17             6.   AB 290 recites that its supposed objective is to prevent the “steering”
  18
  18   of patients onto private instead of public insurance and thus, according to the State,
  19
  19   to (i) “protect the sustainability of risk pools within the individual and group health
  20
  20   insurance markets” and (ii) “shield patients from potential harm caused by being
  21
  21   steered into coverage options that may not be in their best interest.” AB 290 § 1(i).
  22
  22   Neither purported justification is remotely persuasive. To begin with, more than
  23
  23   half of patients receiving charitable premium assistance are covered by public
  24
  24   insurance—not private—and have no impact on private individual or group health
  25
  25   insurance markets. Yet they will lose their assistance under AB 290. Moreover,
  26
  26   the minority of such patients who choose private insurance do not do so because
  27
  27   they are steered into making that choice. To the contrary, the minority of patients
  28
  28   choosing private insurance do so overwhelmingly either because they wish to

       No. 8:19-cv-02130                          -3-                               COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 5 of 49 Page ID #:5



   1   maintain existing private coverage or because private insurance offers substantial
   2   benefits over public insurance for them—such as coverage for those who are
   3   ineligible for public insurance, greater access to care (such as dental care, which is
   4   of particular importance to ESRD patients), improved access to transplants, and
   5   coverage of family members, all of which is often not available from public
   6   insurance. The State’s claim that AB 290 benefits patients is false. In fact, for
   7   patients with both private and public coverage, AB 290 is very harmful. That is
   8   why the bill was opposed by Dialysis Patient Citizens—the largest national
   9   advocacy group for ESRD patients—the California State Conference of the
  10
  10   NAACP, and others who represent patients’ interests. It is also why the law was
  11
  11   opposed by significant parts of the medical community, including the California
  12
  12   Medical Association.
  13
  13          7.     Even had the State identified a genuine problem with steering or
  14
  14   insurance premiums, AB 290 is not remotely tailored to address those supposed
  15
  15   harms. If the State’s concern was that some patients were somehow improperly
  16
  16   steered to health plans that were not in their interest, the solution would be tailored
  17
  17   anti-steering controls—not a complicated regime prohibiting medical providers
  18
  18   from communicating with patients, requiring the exposure of patients receiving
  19
  19   charitable assistance to insurers, and imposing a punitive reimbursement penalty
  20
  20   on dialysis providers that contribute to AKF.
  21
  21          8.     Nor is AB 290 remotely tailored to address the cost of insurance
  22
  22   premiums. The State’s assertion that charitable assistance contributes to higher
  23
  23   insurance premiums is factually unfounded. More fundamentally, not a single
  24
  24   provision in AB 290 requires insurance companies (the law’s principal financial
  25
  25   beneficiaries) to use any money gained as result of AB 290 to lower insurance
  26
  26   premiums for California residents, rather than pad their own bottom line. By
  27
  27   contrast, in driving AKF from California, AB 290 will force countless low-income
  28
  28   patients to pay for Medicare premiums and secondary coverage plans

       No. 8:19-cv-02130                         -4-                                COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 6 of 49 Page ID #:6



   1   themselves—imposing thousands of dollars of added costs on ESRD patients who
   2   can ill-afford to bear them, if they can afford them at all. As such, AB 290’s
   3   overbroad, punitive, and significant burdens on speech and associational rights
   4   inflict far more harm on First Amendment-protected activity than is necessary.
   5          9.     AB 290 does not just violate the First Amendment. It is also
   6   preempted under federal law. It has long been a paramount objective of Congress
   7   to protect ESRD patients. Congress has taken numerous steps over the past five
   8   decades to ensure that ESRD patients have access to quality health care, to provide
   9   a range of health insurance options (both public and private) to ESRD patients to
  10
  10   pay for that care, and to protect the financial integrity of the dialysis system as a
  11
  11   whole. AB 290 shatters the unique coverage system Congress created for ESRD
  12
  12   patients by forcing AKF to cease operations in California, depriving more than
  13
  13   3,700 ESRD patients of access to financial assistance used to pay for public or
  14
  14   private insurance.
  15
  15          10.    As AKF repeatedly made clear to the State, unless AB 290 is enjoined,
  16
  16   AKF will be forced to cease operations in California, all but ending charitable
  17
  17   premium assistance for ESRD patients. Those patients will either lose their
  18
  18   insurance of choice or lose insurance coverage altogether. Patients who are
  19
  19   ineligible for Medicare or Medicaid will likely find themselves without health
  20
  20   insurance. And even those patients with public insurance may be unable to pay the
  21
  21   significant associated costs currently covered by AKF. This will impose an
  22
  22   insuperable obstacle to congressional efforts to protect patient choice of insurance
  23
  23   and control Medicare spending. But more tragically, AB 290 will trigger an ESRD
  24
  24   health-care crisis in the State—a crisis that will defeat multiple federal objectives.
  25
  25   Many dialysis clinics in California are economically viable only because some of
  26
  26   their patients have private rather than public insurance. AB 290 upsets that
  27
  27   arrangement by forcing many patients off private insurance or causing them to lose
  28
  28   insurance altogether, and beyond the adverse consequences for those patients, this

       No. 8:19-cv-02130                         -5-                                 COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 7 of 49 Page ID #:7



   1   outcome will be financially ruinous for many clinics and will throttle incentives to
   2   invest in needed new clinics. All of this will imperil continued access to life-
   3   sustaining dialysis care for ESRD patients. Because the Supremacy Clause cannot
   4   tolerate AB 290’s disruption of the balance the federal government has established
   5   with respect to ESRD patients and the unique coverage system resulting from
   6   congressional policymaking, AB 290 is preempted.
   7          11.    Set to take effect on January 1, 2020, AB 290 will inflict deep, lasting,
   8   and irreversible harm on the vital safety net that charitable premium assistance has
   9   long provided for ESRD patients in California—to the detriment of Plaintiffs and
  10
  10   the ESRD patients whom they treat. Because AB 290 is unconstitutional as
  11
  11   applied to Plaintiffs and ESRD patients, AB 290 must be enjoined.
  12
  12                             JURISDICTION AND VENUE
  13
  13          12.    The Court has subject matter jurisdiction under 28 U.S.C. § 1331 and
  14
  14   42 U.S.C. § 1983 because Plaintiffs allege an imminent violation of their rights
  15
  15   under the Constitution of the United States.
  16
  16          13.    The Court may declare the legal rights and obligations of the parties in
  17
  17   this action pursuant to 28 U.S.C. § 2201 because the action presents an actual
  18
  18   controversy within the Court’s jurisdiction.
  19
  19          14.    Venue is proper in this judicial district under 28 U.S.C. § 1391(b).
  20
  20   All Defendants are residents of California and perform their official duties
  21
  21   throughout the State, including in the Central District. Defendant Becerra oversees
  22
  22   an Office of the Attorney General in the Central District. Defendant Lara oversees
  23
  23   multiple regional offices of the California Department of Insurance in the Central
  24
  24   District. Defendant Angell oversees multiple district offices of the California
  25
  25   Department of Public Health in the Central District. In addition, a substantial part
  26
  26   of the events giving rise to the claims in this Complaint arose in this District,
  27
  27   because AB 290 is state law that will be enforced throughout the State, including in
  28
  28   this District. Plaintiff Fresenius Medical Care Orange County, LLC, resides in this

       No. 8:19-cv-02130                         -6-                                COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 8 of 49 Page ID #:8



   1   District. Plaintiffs DaVita Inc., Fresenius Medical Care North America, and U.S.
   2   Renal Care, Inc., collectively own or operate over 250 centers in this District.
   3                                      THE PARTIES
   4          15.    Plaintiff Fresenius Medical Care Orange County, LLC, is a limited
   5   liability company that owns and operates seven dialysis clinics, all in Orange
   6   County, California. The clinics provide dialysis and renal care services to 500
   7   patients with chronic kidney failure and ESRD.
   8          16.    Plaintiff DaVita Inc., through its DaVita Kidney Care Division, is a
   9   leading provider of kidney care in the United States, delivering dialysis services to
  10
  10   patients with chronic kidney failure and ESRD. DaVita owns, operates, or
  11
  11   provides services at 319 in-center dialysis facilities in California, serving
  12
  12   approximately 37,500 patients, including 2,880 patients in Orange County. As of
  13
  13   December 31, 2018, DaVita operated or provided administrative services at 2,664
  14
  14   outpatient dialysis centers in the United States, serving approximately 202,700
  15
  15   patients.
  16
  16          17.    Plaintiff Fresenius Medical Care Holdings, Inc., d/b/a Fresenius
  17
  17   Medical Care North America (“FMCNA”) is a health care company focused on
  18
  18   delivering the highest quality care to people with renal and other chronic
  19
  19   conditions. Since its formation, FMCNA has grown into the largest vertically
  20
  20   integrated dialysis provider in North America and its employees are dedicated to
  21
  21   the mission of delivering superior care that improves the quality of life for people
  22
  22   with kidney disease, including end-stage renal disease, better known as kidney
  23
  23   failure. FMCNA owns, operates, or provides administrative services to over 2,400
  24
  24   dialysis clinics in the United States, serving approximately 200,000 patients. In
  25
  25   California, FMCNA serves roughly 16,800 patients at 145 in-center dialysis clinics
  26
  26   across the State, including approximately 2,000 patients in Orange County.
  27
  27          18.    Plaintiff U.S. Renal Care, Inc. (“USRC”) was founded in 2000 with
  28
  28   the goal of ensuring the company provides services of the highest quality to

       No. 8:19-cv-02130                         -7-                                   COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 9 of 49 Page ID #:9



   1   patients with chronic and acute renal disease. USRC owns, co-owns, and manages
   2   hundreds of dialysis facilities across the United States. USRC’s dialysis facilities
   3   provide both in-center and in-home dialysis services for ESRD. The company also
   4   manages several acute-setting dialysis programs in conjunction with local hospitals.
   5   USRC serves approximately 26,000 patients across 31 States and the Territory of
   6   Guam, making it the third-largest dialysis-provider chain in the United States by
   7   number of patients. USRC owns, co-owns, or manages 45 dialysis clinics in
   8   California, including home dialysis programs.
   9          19.    Defendant Xavier Becerra is the California Attorney General. The
  10
  10   Office of the Attorney General is responsible for enforcing California’s civil and
  11
  11   criminal laws, including AB 290. See, e.g., AB 290 § 3 (to be codified at Cal.
  12
  12   Health & Safety Code § 1367.016(k)), § 5(k) (to be codified at Cal. Ins. Code
  13
  13   § 10176.11(k)).2
  14
  14          20.    Defendant Shelley Rouillard is the Director of the Department of
  15
  15   Managed Health Care. The Department of Managed Health Care oversees and
  16
  16   enforces the regulation of managed health care plans, such as HMOs, in California.
  17
  17   The Department will administer and enforce provisions of AB 290 relating to
  18
  18   “health care service plans” under the Health and Safety Code. See AB 290 §§ 3, 7.
  19
  19          21.    Defendant Ricardo Lara is the California Insurance Commissioner.
  20
  20   The California Insurance Commissioner oversees the California Department of
  21
  21   Insurance, which will administer and enforce provisions of AB 290 relating to
  22
  22   “insurers” under the Insurance Code. See AB 290 §§ 5, 6, 7.
  23
  23          22.    Defendant Sonia Angell is the Director of the California Department
  24
  24   of Public Health. The California Department of Public Health is charged with
  25
  25          2
               Sections 2 through 6 of AB 290 each add one provision to the California
  26
  26   Health & Safety and/or Insurance Code. Because these provisions have not yet
  27
  27   been codified, the Complaint cites the relevant portion of AB 290, rather than the
       relevant provision of the Code—so, for instance, AB 290 § 3(c), rather than Cal.
  28
  28   Health & Safety Code § 1367.016(c).

       No. 8:19-cv-02130                        -8-                               COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 10 of 49 Page ID #:10



    1   enforcing provisions of law (including those added by AB 290 § 2) relating to
    2   dialysis clinics. See Cal. Health & Safety Code §§ 1200-1245.
    3                               FACTUAL ALLEGATIONS
    4   I.     ESRD PATIENTS ARE AMONG SOCIETY’S MOST VULNERABLE
    5          23.    ESRD is the last stage of chronic kidney disease. At this stage, the
    6   kidneys can no longer filter and clean blood. Without kidney dialysis or a kidney
    7   transplant, a person diagnosed with ESRD will die within a short time. Although
    8   transplantation is generally the more desirable treatment option, the shortage of
    9   suitable donors and risks associated with surgery may delay and often preclude this
   10
   10   treatment. The vast majority of ESRD patients therefore need dialysis.
   11
   11          24.    Dialysis is a process that simulates the action of a working kidney,
   12
   12   cleaning blood and removing excess fluid. It is a well-established medical
   13
   13   treatment that has been used in the United States to treat ESRD patients for
   14
   14   decades. The first outpatient dialysis facility was established in 1962; within a
   15
   15   decade, dialysis had become the standard treatment for ESRD patients. Today,
   16
   16   almost all ESRD patients rely on dialysis for survival.
   17
   17          25.    Dialysis treatments must be done at least three times per week and
   18
   18   ordinarily last four hours each time. Most patients receive outpatient treatment at a
   19
   19   dialysis clinic, ideally one that is close to work or home. Some receive treatment
   20
   20   in a home-based setting, but still require periodic visits to an outpatient facility.
   21
   21          26.    According to the United States Renal Data System, there were more
   22
   22   than 510,000 ESRD dialysis patients in the U.S. in 2016. The ESRD patient
   23
   23   population has grown at an average annual rate of approximately 3.8% from 2000
   24
   24   to 2016, the latest period for which such data is available. The increase is
   25
   25   attributable to the aging of the U.S. population, higher incidence rates for diseases
   26
   26   that cause kidney failure such as diabetes and hypertension, lower mortality rates
   27
   27   for dialysis patients, and growing minority populations that have
   28
   28

        No. 8:19-cv-02130                          -9-                                COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 11 of 49 Page ID #:11



    1   disproportionately high incidence rates of ESRD. In California, incidence of
    2   ESRD has grown at an annual 5% rate over the past 10 years.
    3          27.    ESRD patients are highly vulnerable. ESRD disproportionately
    4   impacts racial and ethnic minorities, particularly African-American and Hispanic
    5   populations, in the United States: Compared to white Americans, black Americans
    6   are about 3.7 times more likely to suffer from ESRD, Hispanic and Asian
    7   Americans are 1.5 times more likely, and Native Americans are 1.4 times more
    8   likely. Many ESRD patients have extremely limited means—they are some of the
    9   poorest people in society. The disease exacerbates these patients’ vulnerability
   10
   10   because dialysis is very expensive, and the length and frequency of treatment
   11
   11   commonly impedes continued employment.
   12
   12          28.    In California, over 650 dialysis clinics treat more than 70,000 ESRD
   13
   13   patients. Of those California patients, approximately 43% are Hispanic, and 14%
   14
   14   are African American.
   15
   15          29.    Plaintiffs are among the providers of these life-saving dialysis
   16
   16   services in California. Dialysis services in California are also provided by various
   17
   17   non-profit dialysis providers and by other for-profit providers as well. To satisfy
   18
   18   increasing demand for dialysis services in California, it is estimated that
   19
   19   approximately 350 additional clinics will be needed over the next decade.
   20
   20   II.    CONGRESS HAS LONG OVERSEEN ESRD PATIENTS’ ACCESS TO CARE AND
   21
   21          CHOICE IN HEALTH INSURANCE OPTIONS
   22
   22          30.    In 1972, Congress amended Medicare to extend insurance to the
   23
   23   permanently disabled, regardless of age—and for the first time explicitly included
   24
   24   a specific disease, namely ESRD. See Social Security Amendments of 1972, Pub.
   25
   25   L. No. 92-603, tit. II, § 299I, 86 Stat. 1463 (codified as amended at 42 U.S.C.
   26
   26   § 426-1(a)). In doing so, Congress sought to create “a national program of kidney
   27
   27   disease treatment assistance” to ensure Americans would not “die … from kidney
   28
   28   disease who could have been saved if they had been able to afford [dialysis].” S.

        No. 8:19-cv-02130                        - 10 -                               COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 12 of 49 Page ID #:12



    1   Rep. No. 92-1230, at 1243-1244 (1972) (statement of Sen. Hartke). Today, ESRD
    2   is one of only a handful of diseases that generally makes a person eligible for all
    3   benefits available under Medicare regardless of age. See 42 U.S.C. § 426-1(a).
    4          31.    Critically, Congress did not require ESRD patients to enroll in
    5   Medicare. Rather, Congress gave them a choice: Unlike Medicare enrollees over
    6   age 65, who must enroll in Medicare, ESRD patients under that age are free (with
    7   certain exceptions) to defer enrollment in Medicare without facing late-enrollment
    8   penalties. See 42 U.S.C. § 426-1(b). In the four decades since Congress
    9   established the ESRD Medicare entitlement, Congress has continued to take
   10
   10   deliberate steps to ensure and preserve a critical role for private insurance in
   11
   11   covering ESRD patients.
   12
   12          32.    The expansion of Medicare to ESRD patients in 1972 prompted
   13
   13   private insurers to exclude ESRD treatments from coverage. As a result, ESRD
   14
   14   patients were forced to shift from private coverage to Medicare, and Medicare was
   15
   15   forced to bear almost all of the costs associated with treating ESRD. See S. Rep.
   16
   16   No. 97-139, at 469 (1981) (explaining that private “plans now pay little, if
   17
   17   anything, toward the costs of kidney dialysis treatments”).
   18
   18          33.    In 1981, Congress amended the Medicare Secondary Payer Act
   19
   19   (“MSP Act”) to address these problems. The MSP Act was enacted in 1980 “to
   20
   20   reduce federal health care costs” by “mak[ing] Medicare the secondary payer for
   21
   21   medical services provided to Medicare beneficiaries whenever payment is
   22
   22   available from another primary payer,” such as a group health plan. United
   23
   23   Seniors Ass’n, Inc. v. Philip Morris USA, 500 F.3d 19, 21 (1st Cir. 2007). In 1981,
   24
   24   Congress amended the MSP Act to create a special ESRD “coordination period” to
   25
   25   address the problems described above—guaranteeing that ESRD patients could
   26
   26   remain on their employer-sponsored group insurance plans and requiring those
   27
   27   private insurers to assume primary financial responsibility for patients’ care for a
   28
   28   “coordination period.” See Omnibus Budget Reconciliation Act of 1981, Pub. L.

        No. 8:19-cv-02130                        - 11 -                              COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 13 of 49 Page ID #:13



    1   No. 97-35, tit. XXI, § 2146, 95 Stat. 357, 800 (codified as amended at 42 U.S.C.
    2   § 1395y(b)(1)(C)). Originally, the coordination period was 12 months. During
    3   this period—and afterward—ESRD patients “are eligible, but not required, to
    4   enroll in Medicare Part B.” Office of the Inspector General, Dep’t of Health and
    5   Human Servs., Advisory Op. No. 13-16, at 2 (Nov. 7, 2013).3 And during the
    6   coordination period, at least for patients who chose to maintain private insurance,
    7   that insurer, not the public fisc, would pay. The amendments were projected to
    8   save the government as much as $180 million per year while ensuring that “no
    9   end-stage renal patients [would] be denied needed care or services.” S. Rep. No.
   10
   10   97-139, at 470.
   11
   11          34.    Since 1981, Congress has twice increased the ESRD coordination
   12
   12   period, to 18 months in 1990 and to 30 months in 1997. See Omnibus Budget
   13
   13   Reconciliation Act of 1990, Pub. L. No. 101-508, tit. IV, § 4203, 104 Stat. 1388,
   14
   14   1388-107; Balanced Budget Act of 1997, Pub. L. No. 105-33, tit. IV, § 4631, 111
   15
   15   Stat. 251, 486. Consistent with Congress’s cost-sharing objective, it was estimated
   16
   16   that the 1997 amendments would save the federal fisc an additional $8 billion over
   17
   17   10 years. See H.R. Rep. No. 105-149, at 1405 (1997).
   18
   18          35.    Congress again reaffirmed its commitment to providing ESRD
   19
   19   patients access to quality health care and a choice among insurance options in
   20
   20   enacting the Affordable Care Act (“ACA”). See Pub. L. No. 111-148, 124 Stat.
   21
   21   119 (2010). A key motivating factor behind the ACA was Congress’s concern that
   22
   22   insurers were denying coverage to people with pre-existing conditions, including
   23
   23   ESRD. The ACA thus required private insurers to issue plans to eligible enrollees
   24
   24   without regard to pre-existing conditions—again, including ESRD. See 42 U.S.C.
   25
   25   §§ 300gg-1(a), 300gg-4(a). The ACA likewise prohibits insurer discrimination on
   26
   26   a variety of grounds, including race or disability. Id. § 18116(a). As a result of
   27
   27          3
             Available at https://oig.hhs.gov/fraud/docs/advisoryopinions/2013/
   28
   28   AdvOpn13-16.pdf.

        No. 8:19-cv-02130                        - 12 -                             COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 14 of 49 Page ID #:14



    1   these changes in federal law, ESRD patients have greater access to private
    2   insurance plans: Employed ESRD patients can now more easily access employer-
    3   sponsored plans, and unemployed ESRD patients can enroll in individual coverage
    4   through the marketplaces established by the ACA.
    5   III.   THE BEST INSURANCE OPTION FOR ESRD PATIENTS VARIES DEPENDING
    6          ON INDIVIDUAL NEEDS AND CIRCUMSTANCES
    7          36.    By congressional design, many ESRD patients have a variety of
    8   insurance options available to them—from private insurance offered by an
    9   employer or purchased individually, to whole or partial public coverage through
   10
   10   federal benefits programs, such as Medicare and Medicaid. The exact options
   11
   11   available to a given patient depend on several factors, including, but not limited to,
   12
   12   state of residence, age, and financial status. The best insurance option for a
   13
   13   particular ESRD patient also varies depending on individual circumstances, such as
   14
   14   whether the patient suffers from a comorbid disease or (because Medicare covers
   15
   15   only the individual, while private insurance may cover the entire family) whether
   16
   16   the patient needs a plan that extends to family members.
   17
   17          A.     Medicare Insurance Options
   18
   18          37.    Medicare is a federal health insurance program administered by the
   19
   19   Center for Medicaid and Medical Services, a component of the U.S. Department of
   20
   20   Health and Human Services. Congress created Medicare in 1965 to provide health
   21
   21   insurance to people age 65 or older, regardless of income or medical history. See
   22
   22   Social Security Amendment of 1965, Pub. L. No. 89-97, 79 Stat. 286 (codified as
   23
   23   amended at 42 U.S.C. § 1395 et seq).
   24
   24          38.    Medicare coverage can involve several distinct programs and parts,
   25
   25   each with its own applicable premium, deductible, and coinsurance requirements.
   26
   26          39.    Today, Medicare has four parts: Part A, or Hospital Insurance, covers
   27
   27   inpatient medical services. Part B, or Medical Insurance, covers clinical outpatient
   28
   28   services. Part C, or Medicare Advantage, funds HMO and PPO options

        No. 8:19-cv-02130                        - 13 -                             COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 15 of 49 Page ID #:15



    1   administered by private insurance companies. And Part D pertains to voluntary
    2   prescription drug coverage. Parts A and B together are often referred to as
    3   Traditional or “Original” Medicare.
    4          40.    When Congress originally enacted Medicare in 1965, it did not
    5   provide coverage for ESRD for patients under age 65. At that time, kidney failure
    6   was fatal. Once it became clear that dialysis could treat ESRD patients, lack of
    7   insurance became a barrier to treatment. As described above, Congress responded
    8   in 1972 by extending coverage under Medicare to people with ESRD, creating the
    9   ESRD coverage system.
   10
   10          41.    To be eligible for Medicare Part B, which covers clinical outpatient
   11
   11   services—including dialysis services—an ESRD patient must generally be a U.S.
   12
   12   citizen or lawful permanent resident. See 42 U.S.C. § 1395o(2). As a result, a
   13
   13   meaningful number of ESRD patients are not eligible for Medicare (and other
   14
   14   public insurance options) because they lack lawful immigration status.
   15
   15          42.    Significantly, Congress has never required ESRD patients to enroll in
   16
   16   Medicare. To the contrary, unlike enrollees age 65 or over, ESRD patients under
   17
   17   65 are free to defer enrollment without facing late-enrollment penalties, with
   18
   18   certain exceptions. This is a recognition by Congress that for some ESRD patients,
   19
   19   Medicare may not be the best option and that ESRD patients who choose a
   20
   20   different health insurance option generally should not be punished with penalties.
   21
   21          43.    Most ESRD patients who choose to receive dialysis in-center become
   22
   22   eligible for Medicare coverage on the first day of the fourth month of a patient’s
   23
   23   dialysis treatments. During the three-month initial waiting period, patients need
   24
   24   alternate coverage.
   25
   25          44.    Medicare supplemental plans, known as “Medigap,” provide
   26
   26   supplemental coverage for beneficiaries enrolled in both Parts A and B of
   27
   27   Medicare. Medigap plans cover the out-of-pocket expenses—copayments,
   28
   28   coinsurance, and deductibles—that the patient must ordinarily pay under Original

        No. 8:19-cv-02130                        - 14 -                             COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 16 of 49 Page ID #:16



    1   Medicare. Medigap plans are not available to ESRD patients under 65 in
    2   California.
    3            45.   For some ESRD patients and their families, Medicare is not the best
    4   insurance option. For example, due to Medicare’s requirement that patients pay
    5   20% coinsurance of treatment and other outpatient costs, Medicare-enrolled ESRD
    6   patients who do not have Medigap coverage are exposed to substantial out-of-
    7   pocket expenses. For dialysis alone, this could result in $7,000 or more in annual
    8   out-of-pocket costs. In addition, treatment of dialysis patients usually depends on
    9   substantial use of drug and biological therapies, and costs for such therapies may
   10
   10   exceed an additional $1,000 annually under Medicare. Many ESRD patients also
   11
   11   receive treatment for ESRD comorbidities, such as diabetes, anemia, heart disease,
   12
   12   cancer, and hypertension. ESRD patients have, on average, four comorbidities.
   13
   13   Such coinsurance costs thus can add up to thousands of dollars in extra expenses
   14
   14   for those patients on Medicare. Given these significant out-of-pocket costs, private
   15
   15   insurance coverage may be better economically for some ESRD patients,
   16
   16   especially because coinsurance expenses typically are capped under private
   17
   17   insurance.
   18
   18            46.   In addition, fewer providers accept Medicare patients than those
   19
   19   covered by private insurance, leaving ESRD patients on Medicare with restricted
   20
   20   access to certain physicians and specialists.
   21
   21            47.   Moreover, dental coverage is typically a prerequisite to kidney
   22
   22   transplant eligibility because dental infection threatens the viability of the
   23
   23   transplant. But although most private plans provide access to oral specialists,
   24
   24   many Medicare and Medicaid plans do not.
   25
   25            48.   Furthermore, Medicare does not cover family members—a matter of
   26
   26   particular concern to ESRD patients under 65, as they are more likely to have
   27
   27   minor children and Medicare-ineligible dependents than are patients age 65 or
   28
   28   older.

        No. 8:19-cv-02130                         - 15 -                                 COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 17 of 49 Page ID #:17



    1          B.     Medicaid Insurance Options
    2          49.    Medicaid is another federally subsidized insurance plan. Eligibility
    3   for Medicaid is primarily based on income. ESRD patients thus have no automatic
    4   entitlement to Medicaid coverage.
    5          50.    Each State’s Medicaid program is administered by that State, and each
    6   State individually determines the services Medicaid will cover (subject to federal
    7   minimum requirements) and the applicable Medicaid-provider reimbursement rates.
    8   Coverage under Medicaid is typically more circumscribed than under Medicare or
    9   private insurance.
   10
   10          51.    Medi-Cal is California’s Medicaid program.
   11
   11          52.    Medi-Cal is often not the best coverage option even for low-income
   12
   12   ESRD patients that do qualify for full benefits. Because Medi-Cal typically
   13
   13   reimburses providers at much lower rates than commercial plans or even Medicare,
   14
   14   many providers do not accept Medi-Cal patients, leaving ESRD patients on Medi-
   15
   15   Cal with restricted access to certain physicians and specialists. ESRD patients with
   16
   16   commercial coverage have better health outcomes than ESRD patients on Medi-
   17
   17   Cal, including lower rates of hospitalization and higher rates of kidney
   18
   18   transplantation.
   19
   19          53.    Moreover, due to federal eligibility restrictions, most low-income
   20
   20   undocumented adults in California are ineligible for full Medi-Cal benefits, even if
   21
   21   they would otherwise qualify based on income, and can instead enroll only in
   22
   22   restricted-scope (or emergency) Medi-Cal. Although restricted-scope Medi-Cal
   23
   23   covers dialysis treatment, it does not cover regular doctor visits, hospital care,
   24
   24   prescription drugs, and other basic health services. These limitations are especially
   25
   25   significant to ESRD patients who suffer on average from four comorbidities (other
   26
   26   medical conditions) such as heart disease or cancer. Treatment of these
   27
   27   comorbidities is essential not only for the patient’s overall health but also for a
   28
   28   patient to be put on a transplant list.

        No. 8:19-cv-02130                         - 16 -                             COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 18 of 49 Page ID #:18



    1           C.    Commercial Insurance Options
    2           54.   Finally, ESRD patients may have various commercial insurance
    3   options available to them.
    4           55.   Some ESRD patients are covered by an Employer Group Health Plan,
    5   either by virtue of the patient’s job status or that of his or her spouse or domestic
    6   partner.
    7           56.   For those patients who are unable to continue working as a result of
    8   ESRD, they may be able to continue under their Employer Group Health Plan
    9   through COBRA for up to 18 months (or, in some cases, 29 or 36 months).
   10
   10           57.   In addition, ESRD patients may obtain private insurance through the
   11
   11   ACA. The ACA established health insurance “Exchanges” or “Marketplaces” to
   12
   12   make available to individuals qualifying health insurance plans, called “QHPs.”
   13
   13   QHPs must provide specified health benefits, and the ACA makes premium and
   14
   14   cost-sharing credits available to help individuals and families that meet qualifying
   15
   15   income levels to afford the premiums, with limitations. See 45 C.F.R. § 155.340.
   16
   16           58.   The ACA offers a limited “Open Enrollment Period” each year,
   17
   17   during which time individuals can enroll in QHPs. California’s ACA open
   18
   18   enrollment period for 2020 spans from October 15, 2019, through January 31,
   19
   19   2020.
   20
   20           59.   The ACA afforded ESRD patients broader access to insurance options
   21
   21   on the individual health care Exchanges and thus an increased ability to choose
   22
   22   private health care coverage instead of Medicare or Medicaid.
   23
   23           60.   Access to private insurance options is critical for many ESRD
   24
   24   patients. Many patients receive more robust coverage from commercial insurance
   25
   25   than Medicare or Medicaid across multiple dimensions. Private insurance plans
   26
   26   typically offer better integration of medical, prescription, and dental coverage than
   27
   27   do government programs. Original Medicare, for instance, does not cover
   28
   28   prescription drugs, and so patients on Original Medicare must find additional (and

        No. 8:19-cv-02130                        - 17 -                              COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 19 of 49 Page ID #:19



    1   costly) coverage for such medications. The same is true for dental work. Private
    2   plans, by contrast, often cover these services and charge only one integrated
    3   premium for the coverage. Commercial plans often also cover family members,
    4   while Medicare does not cover family members unless they are independently
    5   eligible. Finally, compared with government insurance, commercial insurance
    6   typically offers far better access to and choice of health care providers, especially
    7   specialists. As a result, ESRD patients with commercial coverage have better
    8   health outcomes, including higher transplant rates, fewer infections, and lower
    9   hospitalization rates, than patients with government coverage.
   10
   10   IV.    AKF’S CHARITABLE PREMIUM ASSISTANCE HAS HELPED ESRD PATIENTS
   11
   11          AFFORD HEALTH INSURANCE FOR DECADES AND PLAYS AN IMPORTANT
   12
   12          ROLE IN THE ESRD COVERAGE SYSTEM
   13
   13          61.    Providing dialysis treatment is expensive. Each hemodialysis
   14
   14   treatment typically lasts about four hours, must be done at least three times per
   15
   15   week, and involves a complex process of removing blood from the body and
   16
   16   filtering it through a manufactured membrane called a dialyzer, or artificial kidney,
   17
   17   and then returning the filtered blood to the body. The costs of dialysis would be
   18
   18   out of reach for most Americans absent some form of health insurance. These
   19
   19   costs are especially challenging to the individuals who make up the ESRD
   20
   20   population, as they disproportionally have extremely limited means. And even if
   21
   21   ESRD patients have insurance coverage—public or private—such programs still
   22
   22   carry significant out-of-pocket costs in the form of premiums, coinsurance, and
   23
   23   copays, which ESRD patients often cannot fully afford.
   24
   24          62.    In order to ensure that patients with limited financial resources can
   25
   25   afford to pay for health insurance essential to obtaining life-sustaining dialysis,
   26
   26   charitable organizations—most notably AKF, through its Health Insurance
   27
   27   Premium Program (“HIPP”)—have provided premium assistance to eligible ESRD
   28
   28

        No. 8:19-cv-02130                        - 18 -                              COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 20 of 49 Page ID #:20



    1   patients since 1997 and direct financial assistance for treatment-related needs since
    2   1971.
    3           63.   AKF provides financial assistance through HIPP to more than 75,000
    4   dialysis patients with ESRD in all 50 states, enabling them to maintain their health
    5   insurance coverage. In 2018, AKF assisted more than 3,700 dialysis patients in
    6   California in paying their health insurance premiums (about 5% of the national
    7   total of patients assisted by AKF).
    8           64.   AKF’s HIPP grants are based on financial need and provide assistance
    9   without regard to whether the patient has government or commercial insurance.
   10
   10   More than 3,700 dialysis patients in California rely on AKF’s charitable assistance
   11
   11   grants to help pay for their health insurance—Medicare, Medigap supplemental,
   12
   12   employer group health, COBRA, and other plans. Nationally, the majority of
   13
   13   premium assistance that dialysis patients receive from AKF is for help with public
   14
   14   insurance coverage.
   15
   15           65.   In California in 2018, more than half of AKF’s grants to patients were
   16
   16   for Medicare, Medigap, or Medicare Advantage premiums; one third were for
   17
   17   employer-provided insurance; and the remaining grants were for private
   18
   18   commercial plans, including 8% for ACA Exchange policies.
   19
   19           66.   According to AKF, 68% of the California patients to whom it
   20
   20   provides charitable assistance are African American, Hispanic, or Asian.
   21
   21           67.   Charitable premium assistance has long been vitally important to
   22
   22   patients who had pre-existing insurance coverage but lost their jobs due to their
   23
   23   illness and needed help continuing to pay premiums to maintain coverage once
   24
   24   they became ill.
   25
   25           68.   Since the advent of the ACA and the QHPs available on the ACA’s
   26
   26   health insurance exchanges, premium assistance has also allowed ESRD patients to
   27
   27   obtain and maintain beneficial private coverage when it best suits their needs, even
   28
   28   if they did not have that coverage before developing ESRD.

        No. 8:19-cv-02130                       - 19 -                             COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 21 of 49 Page ID #:21



    1          69.    AKF’s charitable work is supported by donations from more than
    2   61,000 individuals, corporations, and foundations. Primary among those
    3   contributors are dialysis providers. Providers contribute to AKF because they
    4   share AKF’s fundamental objectives: ensuring that ESRD patients have access to
    5   affordable dialysis treatment (as well as affordable treatment for their other
    6   medical conditions) and that ESRD patients have a choice of options to pay for
    7   their care, including private insurance and public coverage when patients are
    8   eligible for both. Providers also benefit indirectly from such contributions to the
    9   extent that the funding enables AKF to help ESRD patients pay for insurance that
   10
   10   makes it possible to obtain treatment for their ESRD, including dialysis.
   11
   11          70.    In 1997, AKF and six unnamed providers obtained from the HHS
   12
   12   Office of Inspector General (“OIG”) an advisory opinion providing safe harbor
   13
   13   standards under which dialysis providers could make contributions to AKF without
   14
   14   triggering any analysis of the statutory regime prohibiting providers from
   15
   15   providing inducements to patients. See Advisory Opinion No. 97-1, Office of
   16
   16   Inspector General, Dep’t of Health and Human Services at 5 (1997) (“Op. 97-1”).4
   17
   17   The OIG’s Advisory Opinion provides guidance for both AKF and dialysis
   18
   18   providers.
   19
   19          71.    To be within the safe harbor identified in the Advisory Opinion, a
   20
   20   charity like AKF must be a “bona fide,” independent, publicly funded, Section
   21
   21   501(c)(3) organization that awards assistance based on the consistent application of
   22
   22   its own independent, financial need-based criteria. Op. 97-1 at 6.
   23
   23          72.    Moreover, to qualify for the safe harbor under the Advisory Opinion,
   24
   24   dialysis providers must not (among other things) earmark contributions for the use
   25
   25          4
                Available at https://oig.hhs.gov/fraud/docs/advisoryopinions/1997/kdp.pdf.
   26
   26   The guidance was not intended as a comprehensive discussion of all possible
   27
   27   issues relevant to such an analysis, and would not prevent the parties from raising
        any defenses relevant to such an analysis in the event the guidance was not
   28
   28   followed.

        No. 8:19-cv-02130                        - 20 -                              COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 22 of 49 Page ID #:22



    1   of a particular beneficiary or groups of beneficiaries or consult other providers in
    2   determining the amount of its contributions.
    3          73.    The Advisory Opinion is based on the premise that providers “will not
    4   disclose directly or indirectly to individual patients … that [the provider] ha[s]
    5   contributed to AKF to fund the grants.” Op. 97-1 at 4. That premise was relevant
    6   to OIG’s conclusion that a patient’s receipt of assistance from AKF was not “likely
    7   to influence patients to order or receive services from particular providers.” Id. at
    8   5.
    9          74.    The Advisory Opinion has provided a stable and predictable
   10
   10   framework for the provision of charitable premium assistance nationwide to ESRD
   11
   11   patients for two decades and has facilitated support to ESRD patients that
   12
   12   undoubtedly has saved many lives.
   13
   13   V.     DIALYSIS PROVIDERS OFFER INDIVIDUALIZED, OBJECTIVE, AND FACT-
   14
   14          BASED COUNSELING TO ESRD PATIENTS
   15
   15          75.    Recognizing that ESRD patients face complex health care and
   16
   16   treatment decisions that may be difficult for them to navigate given their numerous
   17
   17   vulnerabilities, federal law requires that dialysis providers offer fact-based
   18
   18   information to patients about many topics, including insurance options.
   19
   19          76.    The Centers for Medicare & Medicaid Services (“CMS”) has issued
   20
   20   regulations, called the Conditions for Coverage, that require dialysis providers to
   21
   21   provide a number of services to these patients above and beyond the dialysis
   22
   22   treatment. See 42 C.F.R. pt. 494. For example, clinics must have an
   23
   23   interdisciplinary team that provides patients with an “[e]valuation of psychosocial
   24
   24   needs.” 42 C.F.R. § 494.80(a)(7). This evaluation must address, among other
   25
   25   things, a patient’s “[f]inancial capabilities and resources,” “[a]ccess to available
   26
   26   community resources,” and “[e]ligibility for Federal, State or local resources.” U.S.
   27
   27

   28
   28

        No. 8:19-cv-02130                        - 21 -                              COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 23 of 49 Page ID #:23



    1   Dep’t of Health & Human Servs., Ctr. For Medicare & Medicaid Servs., ESRD
    2   Surveyor Training Interpretive Guidance 193 (2008) (“Surveyor Guidance”).5
    3          77.    In CMS’s view, additionally, ESRD “[p]atients’ rights” include “the
    4   right to be told about any financial help available.” U.S. Dep’t of Health & Human
    5   Servs., Ctr. For Medicare & Medicaid Servs., Dialysis Facility Compare: Patients’
    6   Rights. 6 And dialysis clinics must provide “information and help[] patients apply
    7   for Medicare, Medicaid and other insurance benefits to assure payment for care.”
    8   Surveyor Guidance, supra, at 271. Providers have long understood these
    9   regulations to require dialysis clinics to provide patients with fact-based, objective
   10
   10   information regarding insurance options.
   11
   11          78.    Consistent with those requirements, clinic workers and insurance
   12
   12   counselors offer patients objective, accurate information that equips each patient to
   13
   13   make educated health care choices based on his or her individual circumstances,
   14
   14   needs, and preferences. Clinic teams communicate regularly with ESRD patients
   15
   15   about these issues in response to patient needs or queries. In particular, providers’
   16
   16   insurance counselors help patients make informed coverage decisions, including by
   17
   17   providing fact-based information and advice regarding Medicare, Medicaid, and
   18
   18   private insurance. This counseling, moreover, is not limited to the initial stages of
   19
   19   treatment; instead, social workers and insurance counselors work with patients
   20
   20   throughout the time patients receive treatment, including up to kidney
   21
   21   transplantation.
   22
   22          79.    Patients, of course, are not required to use clinic resources and many
   23
   23   patients conduct their own independent research and arrive at an insurance decision
   24
   24   without any counseling. Whether or not patients seek out information from
   25
   25
               5
   26
   26           Available at https://www.cms.gov/Medicare/Provider-Enrollment-and-
        Certification/GuidanceforLawsAndRegulations/downloads/esrdpgmguidance.pdf.
   27
   27          6
               Available at https://www.medicare.gov/dialysisfacilitycompare/
   28
   28   #resources/patient-checklists (visited Nov. 1, 2019).

        No. 8:19-cv-02130                        - 22 -                             COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 24 of 49 Page ID #:24



    1   providers regarding the availability and details of various insurance plans,
    2   providers believe that the ultimate choice of insurance is for the patient, and the
    3   patient alone, to make. And to that end, each Plaintiff has measures in place to
    4   prevent the inappropriate steering of patients onto particular insurance plans.
    5   VI.    PRIVATE INSURANCE PLAYS A CRITICAL ROLE IN THE UNIQUE COVERAGE
    6          SYSTEM THAT CONGRESS CREATED FOR ESRD PATIENTS
    7          80.    Under the existing ESRD coverage system, dialysis providers are
    8   reimbursed for dialysis treatments they provide to ESRD patients in one of two
    9   ways: by a government insurer (typically, Medicare or Medicaid/Medi-Cal) or by a
   10
   10   private insurer. As a result of the Medicare entitlement created by Congress,
   11
   11   approximately 90% of dialysis patients nationwide are covered by public insurance
   12
   12   plans, while only 10% are on private insurance—a ratio much more weighted
   13
   13   toward public coverage than that which exists for patients afflicted with other
   14
   14   diseases. The same ratio generally holds true in California.
   15
   15          81.    Under Medicare, providers are reimbursed for dialysis treatment
   16
   16   according to a schedule set unilaterally by federal regulators. Providers have no
   17
   17   ability to negotiate these rates. Although Medicare reimbursement provides a
   18
   18   relatively predictable and recurring revenue stream, Medicare reimbursement does
   19
   19   not cover the full costs of providing dialysis treatment. The federal Medicare
   20
   20   Payment Advisory Commission has estimated that, in 2019, dialysis providers’
   21
   21   margins based on Medicare reimbursement rates will be negative 0.4%, and even
   22
   22   that assessment does not account fully for dialysis providers’ costs. In other words,
   23
   23   if Medicare were the only source of reimbursement for dialysis providers, it would
   24
   24   not be economically viable for providers to operate their clinics at all—because
   25
   25   they would lose money on every dialysis treatment delivered. For years, dialysis
   26
   26   providers have made the inadequacy of Medicare rates known to the federal
   27
   27   government. The rates paid by Medi-Cal for dialysis treatments are even less than
   28
   28

        No. 8:19-cv-02130                        - 23 -                             COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 25 of 49 Page ID #:25



    1   the Medicare rate, making it even less economically viable for providers in
    2   situations where the number of Medi-Cal patients at a clinic is significant.
    3          82.    Reimbursement rates for dialysis treatment paid by commercial
    4   insurers are, in many, if not most situations, set by contract and are the product of
    5   intense negotiation among sophisticated parties. Insurers have significant leverage
    6   in these contractual negotiations, and they often focus intently on reimbursement
    7   rate terms. Because the vast majority of patients with commercial insurance
    8   receive dialysis services at in-network facilities, these contractually negotiated
    9   reimbursement rates drive the majority of providers’ reimbursements for treating
   10
   10   patients with such insurance.
   11
   11          83.    Providers’ contracts with private insurers are typically on multi-year
   12
   12   terms, meaning that they cannot easily be renegotiated. If the number of patients
   13
   13   covered by the contracted rate drops, there is no guarantee that providers will be
   14
   14   able to negotiate higher rates to make up for any shortfall.
   15
   15          84.    In general, the reimbursement rates that private insurers pay for
   16
   16   dialysis treatments are higher than the Medicare reimbursement rates. That is true
   17
   17   for many reasons, including the fact that ESRD patients are a comparatively small
   18
   18   percentage of an insurer’s patient population; the fact that many insurers recognize
   19
   19   that the Medicare reimbursement rate is not economically sustainable for dialysis
   20
   20   providers; and the fact that insurers recognize the benefit they receive as a result of
   21
   21   the federal law creating the ESRD coverage system, as they are often able to hand
   22
   22   off “primary payer” responsibility for an ESRD patient to Medicare 30 months
   23
   23   after an ESRD patient becomes eligible for Medicare.
   24
   24          85.    Because the reimbursement providers receive from public insurance
   25
   25   does not even cover the providers’ costs, the revenue that dialysis providers receive
   26
   26   from private insurers is vital to the financial viability of dialysis providers and their
   27
   27   ability to provide care to ESRD patients.
   28
   28

        No. 8:19-cv-02130                         - 24 -                              COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 26 of 49 Page ID #:26



    1          86.    Particularly given the fact that the vast majority of ESRD patients
    2   have public insurance, many clinics would no longer be financially sustainable and
    3   indeed may be forced to close absent the revenue that providers receive from
    4   private insurers. Revenue from private insurers at contractually negotiated
    5   reimbursement rates is what enables dialysis providers to operate clinics in an
    6   economically viable manner, in the face of low reimbursement rates from Medi-
    7   Cal and Medicare, and to continue to invest in new clinics in California—
    8   investment that is vital to meeting the rising demand for dialysis treatment and to
    9   achieving Congress’s goal of ensuring that ESRD patients have access to life-
   10
   10   sustaining dialysis treatment.
   11
   11   VII. IN ORDER TO TARGET CHARITABLE PREMIUM ASSISTANCE PROVIDED
   12
   12          FOR ESRD PATIENTS BY AKF, CALIFORNIA ENACTED AB 290, IMPOSING
   13
   13          BURDENSOME REQUIREMENTS ON AKF AND DIALYSIS PROVIDERS
   14
   14          87.    For years, a labor union in California has taken aim at dialysis
   15
   15   providers in an effort to organize dialysis workers. In an attempt to exert pressure
   16
   16   on dialysis providers, unions promoted a law passed by the state legislature that,
   17
   17   much like AB 290, would have regulated AKF and dialysis providers. Governor
   18
   18   Brown vetoed that statute. For the same reason, unions also promoted a ballot
   19
   19   initiative that would have imposed a draconian cap on dialysis providers’
   20
   20   reimbursement rates. California voters resoundingly rejected that ballot initiative.
   21
   21   AB 290 is the unions’ latest gambit.
   22
   22          88.    Passed by the Legislature on September 10, 2019, and signed by the
   23
   23   Governor on October 13, 2019, AB 290 destroys the crucial safety net that
   24
   24   charitable premium assistance has played for ESRD patients for decades. AB 290
   25
   25   explicitly targets the “donat[ion] [of] money to a nonprofit”—namely, AKF.
   26
   26   AB 290 Bill Analysis 2 (Sept. 9, 2019). 7 Indeed, the Legislature fully
   27
   27          7
                Available at https://leginfo.legislature.ca.gov/faces/
   28
   28   billAnalysisClient.xhtml?bill_id=201920200AB290.

        No. 8:19-cv-02130                        - 25 -                             COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 27 of 49 Page ID #:27



    1   understood—as demonstrated via testimony and public statements—that passing
    2   AB 290 would require AKF’s departure from California and essentially eliminate
    3   charitable premium assistance for ESRD patients in the State.
    4          89.    The Legislature deliberately structured AB 290 to impair AKF’s
    5   charitable work and to suppress expressive association among ESRD patients,
    6   AKF, and health care providers. See, e.g., AB 290 § 1(a) (singling out charitable
    7   premium assistance for “end stage renal disease”), § 1(h) (discussing financial
    8   contributions to “this nonprofit,” that is, AKF), § 1(j) (naming “American Kidney
    9   Fund” specifically). 8
   10
   10          90.    AB 290 accomplishes that outcome by imposing burdensome
   11
   11   requirements on entities it labels “financially interested.” AB 290 § 3(h)(2).
   12
   12   Certain dialysis providers, including Plaintiffs DaVita and FMCNA, are considered
   13
   13   “financially interested” simply because of their size, AB 290 § 3(g)(2)(C); other
   14
   14   providers are regulated if they “receive[] a direct or indirect benefit from a third-
   15
   15   party premium payment,” id. § 3(g)(2)(A). In addition, charitable organizations
   16
   16   that provide premium assistance to ESRD patients, such as AKF, are considered
   17
   17   “financially interested” if they receive a majority of funding from “financially
   18
   18   interested providers.” Id. § 3(h)(2)(B). Several of AB 290’s interrelated
   19
   19   provisions are relevant here.9
   20
   20
               8
   21
   21
                 AB 290’s legislative findings include references to “disorder treatment
        facilities.” AB 290 § 1(f); see id. § 1(a) (referencing “addiction to alcohol or
   22
   22   drugs”). Plaintiffs do not challenge AB 290’s application to those facilities. It is
   23
   23
        clear from the events leading up to the enactment of AB 290, however, that the law
        was driven in significant part by efforts to target AKF, dialysis providers, and
   24
   24   AKF’s assistance to ESRD patients. See, e.g., Assemblymember Jim Wood, Press
   25
   25
        Release, Assemblymember Jim Wood Introduces AB 290 To Prevent Dialysis
        Companies From Scamming The Health System, https://a02.asmdc.org/press-
   26
   26   releases/20190128-asm-jim-wood-introduces-ab-290-prevent-dialysis-companies-
   27
   27   scamming-health (Jan. 28, 2019) (discussing AKF and dialysis providers).
               9
                AB 290 amends state law regulating “chronic dialysis clinic[s],” “health
   28
   28
        care service plans,” and “health insurers.” Under preexisting California law, a
        No. 8:19-cv-02130                        - 26 -                              COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 28 of 49 Page ID #:28



    1          91.      First, AB 290 compels AKF to disclose to private insurance
    2   companies the identities of patients receiving charitable premium assistance.
    3   AB 290 § 3(c)(2) (“Patient Disclosure Mandate”). This is private information that
    4   ESRD patients may want to keep confidential—for instance, out of concern that
    5   this disclosure would put them at risk of losing insurance coverage if they leave
    6   California. For this reason, AKF should not be compelled to provide this
    7   information, which would eliminate a patient’s ability to keep such information
    8   confidential.
    9          92.      Second, AB 290 penalizes certain providers for making financial
   10
   10   contributions to AKF or other providers of premium assistance. If a patient
   11
   11   receives charitable premium assistance from AKF to pay the patient’s private
   12
   12   insurance premiums, a provider that does not make contributions to AKF is entitled
   13
   13   to receive its full negotiated reimbursement rate from that private insurer. If the
   14
   14   provider exercises its First Amendment right to contribute to AKF and does not
   15
   15   qualify for limited statutory exemptions, however, AB 290 caps the provider’s
   16
   16   reimbursement rate for dialysis treatment at the Medicare reimbursement rate. See
   17
   17   AB 290 § 3(e)(1) (“Reimbursement Penalty”). A provider who contributes to AKF
   18
   18   can avoid the Reimbursement Penalty, if at all, only by initiating an arbitration
   19
   19   process. Id. § 3(e)(1), (f).
   20
   20

   21
   21
        “chronic dialysis clinic” is a “clinic that provides less than 24-hour care for the
        treatment of patients with end-stage renal disease, including renal dialysis services,”
   22
   22   and is subject to various licensing requirements and regulations. Cal. Health &
   23
   23
        Safety Code § 1204(b)(2). A “[h]ealth care service plan” is effectively a managed
        care plan or HMO. See Cal. Health & Safety Code § 1345(f). Health care service
   24
   24   plans are regulated by the Department of Managed Health Care. Also under
   25
   25
        preexisting California law, “insurers,” including health insurers, are regulated by
        the California Insurance Code, which is administered by the Department of
   26
   26   Insurance. The law imposes parallel changes under the California Health and
   27
   27   Safety Code (regulating health care service plans), see AB 290 §§ 3-4, and the
        California Insurance Code (regulating insurance plans), see AB 290 §§ 5-6. For
   28
   28   ease of reference, the Complaint cites only §§ 3-4, not §§ 5-6.

        No. 8:19-cv-02130                         - 27 -                             COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 29 of 49 Page ID #:29



    1          93.    Third, AB 290 prohibits chronic dialysis clinics, including those
    2   owned or operated by Plaintiffs, from “steer[ing], direct[ing], or advis[ing] a
    3   patient regarding any specific coverage program option or health care service plan
    4   contract.” AB 290 § 2(a).10 The provision does not define the terms “steer,”
    5   “direct,” or “advise.” Violation of this restriction can subject the provider to
    6   criminal liability or the threat of clinic closure. Cal. Health & Safety Code
    7   §§ 1235-1238, 1240-1245. The law bans only certain speech by certain speakers;
    8   other parties, including commercial insurers and the government, are permitted to
    9   “steer,” “direct,” or “advise” patients towards or away from any specific coverage
   10
   10   program option or health care service plan contract without limitation.
   11
   11          94.    Fourth, AB 290 creates a penalty for non-compliance with certain
   12
   12   disclosure requirements, including the Patient Disclosure Mandate. Specifically, if
   13
   13   an insurer “discovers that a financially interested entity fails to provide” required
   14
   14   “disclosure[s],” then the insurer “shall be entitled to recover 120 percent of the
   15
   15   difference between a payment made to a provider and the payment to which the
   16
   16   provider would have been entitled pursuant to [the Reimbursement Penalty],
   17
   17   including interest on that difference.” AB 290 § 3(i). That provision on its face
   18
   18   accordingly imposes financial penalties on dialysis providers based on whether
   19
   19   AKF makes required patient disclosures to insurers—and regardless of whether
   20
   20   that non-disclosure was intentional or inadvertent.
   21
   21          95.    While AB 290 was pending in the Legislature, AKF publicly stated
   22
   22   and testified that it would be unable to remain in the State were the bill enacted,
   23
   23   given the conflict it sees between AB 290 and Advisory Opinion 97-1. Rather than
   24
   24   address the source of the conflict AKF sees between AB 290 and that guidance, the
   25
   25          10
                  Section 2 also requires dialysis clinics to “post a notice” stating that
   26
   26   “questions about Medicare coverage for patients with [ESRD] should be directed
   27
   27   to the Health Insurance Counseling and Advocacy Program or HICAP at 1-800-
        434-0222.” AB 290 § 2(b). Plaintiffs do not challenge this requirement in this
   28
   28   litigation.

        No. 8:19-cv-02130                        - 28 -                              COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 30 of 49 Page ID #:30



    1   Legislature amended AB 290 to compel AKF or others to petition HHS OIG for a
    2   new, “updated” advisory opinion. The amendment delays AB 290’s effective
    3   dates—but if, and only if, AKF, or another “entit[y] covered by” Advisory Opinion
    4   97-1, “request[ed] an updated opinion” from federal regulators by July 1, 2020.
    5   AB 290 § 7. Absent such a request, many of AB 290’s burdensome requirements
    6   will be imposed on AKF as of that date. Id. Although AKF made clear while the
    7   amended bill was still pending that it could not request a new opinion from HHS
    8   OIG under federal law, the Legislature nonetheless passed the bill.
    9           96.   Other provisions of AB 290 go into effect at different times.
   10
   10   Section 2, which bars dialysis clinics from “steer[ing], direct[ing], [and] advis[ing]
   11
   11   a patient” regarding insurance coverage and requires clinics to post a notice
   12
   12   directing patients to a state helpline, takes effect on January 1, 2020. The
   13
   13   Reimbursement Penalty becomes operative on January 1, 2022. AB 290 §§ 3(e),
   14
   14   5(e).
   15
   15   VIII. BY REMOVING THE SAFETY NET PROVIDED BY CHARITABLE PREMIUM
   16
   16           ASSISTANCE, AB 290 WILL CAUSE A DIALYSIS CARE CRISIS IN
   17
   17           CALIFORNIA, IRREPARABLY INJURING PLAINTIFFS AND SERIOUSLY
   18
   18           IMPAIRING THE PUBLIC INTEREST
   19
   19           97.   If permitted to take effect, AB 290 will force AKF to shutter
   20
   20   operations and precipitate a health care crisis in California, inflicting significant
   21
   21   and irreparable damage on the public interest and on Plaintiffs.
   22
   22           98.   Unless AB 290 is enjoined, AKF has indicated that the conflict it
   23
   23   identified to the Legislature will force it to cease operations in California,
   24
   24   depriving California ESRD patients of the primary source of charitable premium
   25
   25   assistance in the State. Indeed, even California’s Legislative Counsel has
   26
   26   conceded a conflict between AB 290 and Advisory Opinion 97-1, acknowledging
   27
   27   that the opinion “would not ensure that the version of the patient assistance
   28
   28   program operated by AKF in compliance with AB 290 would be immune from

        No. 8:19-cv-02130                         - 29 -                                 COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 31 of 49 Page ID #:31



    1   OIG sanctions.” As a result of that conflict, as well as other material changes to
    2   AKF’s operations that would be compelled by AB 290, AKF has stated
    3   unequivocally that it will cease operations in the State unless the law is enjoined.
    4          99.    By compelling AKF to cease operations in California, AB 290 will
    5   deprive many patients in this State—including patients of Plaintiffs on whose
    6   behalf Plaintiffs have brought this action—of their ability to pay for their insurance
    7   coverage. This applies to Plaintiffs’ patients who currently receive AKF assistance
    8   to pay for commercial insurance (and who therefore will be forced to switch to
    9   public options that may not be in their best interest) and Plaintiffs’ patients who
   10
   10   use AKF assistance to help cover the costs of their public coverage (and who may
   11
   11   have no coverage at all after AKF’s departure). Either outcome will result in
   12
   12   irreparable injury. Patients compelled to shift to public insurance may face
   13
   13   significantly higher out-of-pocket costs and worse health care outcomes. Although
   14
   14   public insurance may be better for some ESRD patients, it can be significantly
   15
   15   worse for many others, in terms of economic cost as well as access to quality care
   16
   16   and kidney transplants. And some patients are not eligible for public coverage at
   17
   17   all. Those harms cannot be remedied after the fact and are thus irreparable—
   18
   18   particularly given that they result from AB 290’s deprivation of patients’ choice of
   19
   19   insurance.
   20
   20          100. Moreover, some ESRD patients, including Plaintiffs’ patients, do not
   21
   21   qualify for Medicare or Medi-Cal, and Medicare does not cover family members.
   22
   22   Some AKF-assisted patients and their family members who currently have private
   23
   23   insurance but are ineligible for public options will therefore lose insurance
   24
   24   coverage altogether as a result of AB 290. And other patients who use assistance
   25
   25   to pay for Medicare or Medigap may likewise lose insurance as a result of AB 290.
   26
   26   The loss of insurance undoubtedly constitutes irreparable injury. In addition, by
   27
   27   forcing many ESRD patients currently receiving charitable premium assistance to
   28
   28   change insurance options, AB 290 may jeopardize those patients’ access to life-

        No. 8:19-cv-02130                        - 30 -                             COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 32 of 49 Page ID #:32



    1   saving kidney transplants by knocking those patients off kidney transplant lists.
    2   Finally, Plaintiffs’ patients will face irreparable injury to the extent that providers
    3   are forced to curtail providing needed and valuable counseling regarding insurance
    4   options to ESRD patients for fear of liability under § 2. That harm—which will
    5   affect access to care regardless of whether an ESRD patient has private or public
    6   insurance—is significant, and it is irreparable as it will directly affect patient
    7   access to quality care as well as patient health. For all of those reasons, Plaintiffs’
    8   patients face irreparable injury if AB 290 goes into effect.
    9          101. AB 290 also will inflict irreparable harm on Plaintiffs themselves. As
   10
   10   an initial matter, AB 290 violates Plaintiffs’ First Amendment rights, and “[t]he
   11
   11   loss of First Amendment freedoms, for even minimal periods of time,
   12
   12   unquestionably constitutes irreparable injury.” Valle Del Sol Inc. v. Whiting, 709
   13
   13   F.3d 808, 828 (9th Cir. 2013) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)).
   14
   14   In addition, as of January 1, 2020, AB 290 will inflict irreparable, unrecoverable
   15
   15   economic harm on Plaintiffs. By compelling AKF to cease operations in
   16
   16   California, AB 290 will undermine the economic viability of many dialysis clinics
   17
   17   in California—risking clinic closures, decreased investment in new clinics in the
   18
   18   State, or both. Effects such as those, of course, also will inflict irreparable harm on
   19
   19   patients, due to the reduction in their access to needed health care.
   20
   20          102. Even absent clinic closures, Plaintiffs will suffer lost revenues as a
   21
   21   result of patients shifting to public insurance or losing insurance altogether in the
   22
   22   wake of AKF’s forced departure from California. These economic injuries are
   23
   23   irreparable because Plaintiffs would have no remedy to recover for these injuries
   24
   24   from Defendants.
   25
   25          103. As a result of the predictable harms that AB 290 is certain to inflict,
   26
   26   the legislation was opposed by a staggeringly diverse and wide coalition of doctor,
   27
   27   patient, and civil rights organizations, including the California Medical Association,
   28
   28   California Hospital Association, California State Conference NAACP, Renal

        No. 8:19-cv-02130                         - 31 -                              COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 33 of 49 Page ID #:33



    1   Physicians Association, National Veterans Foundation, National Hispanic Medical
    2   Association, National Medical Association, California Black Chamber of
    3   Commerce, Orange County Business Council, and Orange County Medical
    4   Association. Many of these organizations testified before the Legislature that their
    5   members and communities would suffer deep damage from AB 290.
    6   IX.    PLAINTIFFS HAVE STANDING TO CHALLENGE AB 290
    7          104. Plaintiffs have standing to bring this action, as each Plaintiff has
    8   suffered or imminently will suffer a redressable injury caused by the enactment,
    9   administration, or implementation of AB 290.
   10
   10          105. Plaintiffs are or will be injured directly by AB 290 in multiple
   11
   11   respects, including because AB 290 imposes a financial penalty on so-called
   12
   12   financially interested providers for engaging in the expressive act of financially
   13
   13   supporting AKF (§§ 3(e), 5(e)), purports to override contracts negotiated by
   14
   14   providers with insurers (§§ 3(e), 5(e)), and restricts all dialysis providers’ protected
   15
   15   speech to their patients (§ 2). These injuries, to the extent they are not being
   16
   16   suffered presently, are certainly impending.
   17
   17          106. In addition, AB 290 imminently will harm Plaintiffs and their patients
   18
   18   by compelling AKF to cease operations in California, which will reduce or
   19
   19   eliminate the availability of charitable premium assistance for California dialysis
   20
   20   patients and, in turn, cause many to lose their preferred health insurance or become
   21
   21   completely uninsured. That is an obvious harm to Plaintiffs’ patients, whose
   22
   22   access to life-preserving health care will be put at risk, and it also will harm
   23
   23   providers, whose financial well-being depends on the reimbursement they receive
   24
   24   for providing care to patients.
   25
   25          107. Defendants’ impending enforcement of AB 290 is a substantial factor
   26
   26   motivating AKF’s decision to terminate its California operations—indeed, there is
   27
   27   nothing to indicate that AKF would have left the state if AB 290 had not been
   28
   28   passed—and AKF’s ceasing to provide premium assistance undoubtedly will make

        No. 8:19-cv-02130                         - 32 -                             COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 34 of 49 Page ID #:34



    1   it more difficult, and in some cases impossible, for patients to afford health
    2   insurance. Thus, the injuries to Plaintiffs and Plaintiffs’ patients caused by AKF’s
    3   departure from California are certainly impending and fairly traceable to
    4   Defendants’ enactment and imminent enforcement of AB 290.
    5          108.     The financial injuries that AB 290 will inflict on Plaintiffs also will
    6   cause an independent injury to their patients, because providers will be forced to
    7   reduce services and potentially close some dialysis clinics, without building new
    8   ones—thereby further threatening the patients’ access to care.
    9          109. Plaintiffs have standing to assert legal claims on behalf of their ESRD
   10
   10   patients. Plaintiffs have suffered or imminently will suffer injury caused by the
   11
   11   AB 290, as described above. And as health care providers, Plaintiffs have a
   12
   12   sufficiently close relationship with their ESRD patients to assert claims on the
   13
   13   patients’ behalf. Finally, many of Plaintiffs’ ESRD patients face multiple obstacles
   14
   14   to bringing suits on their own behalf, including privacy concerns and
   15
   15   understanding the complex regulatory scheme enacted by AB 290.
   16
   16          110. Enjoining and invalidating AB 290 would redress the injuries to
   17
   17   Plaintiffs and their patients.
   18
   18                               FIRST CLAIM FOR RELIEF
   19
   19       First and Fourteenth Amendments, U.S. Constitution; 42 U.S.C. § 1983
   20
   20          111. Plaintiffs incorporate the foregoing paragraphs as if fully set forth
   21
   21   herein.
   22
   22          112. AB 290 imposes an array of burdens on the First Amendment-
   23
   23   protected speech and associational activity of Plaintiffs and their patients. These
   24
   24   burdens, moreover, cannot satisfy any conceivably applicable level of heightened
   25
   25   First Amendment scrutiny. AB 290’s speech restrictions also implicate Plaintiffs’
   26
   26   due process rights under the Fourteenth Amendment.
   27
   27          113. First, AB 290’s Patient Disclosure Mandate and related
   28
   28   Reimbursement Penalty burden First Amendment expressive and associational

        No. 8:19-cv-02130                          - 33 -                             COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 35 of 49 Page ID #:35



    1   interests of providers and ESRD patients, among others. By compelling the
    2   disclosure of the identity of patients receiving charitable assistance—and, by
    3   implication, the patients’ financial means—the Patient Disclosure Mandate would
    4   deter ESRD patients from associating with AKF and would penalize patients for
    5   that association. That is because many ESRD patients receiving charitable
    6   assistance want that private information kept confidential, and not disclosed to
    7   insurance companies.
    8          114. In addition, certain Plaintiffs engage in First Amendment-protected
    9   activity by contributing financial resources to AKF in furtherance of its charitable
   10
   10   mission. AB 290, in purpose and effect, targets and burdens that expressive
   11
   11   activity by penalizing these Plaintiffs for making financial contributions to, and
   12
   12   maintaining relationships with, charitable organizations like AKF.
   13
   13          115. Because AB 290 targets a small number of First Amendment actors—
   14
   14   AKF and Plaintiffs—the law is subject to particularly exacting First Amendment
   15
   15   review.
   16
   16          116. To the extent that the Patient Disclosure Mandate imposes compelled
   17
   17   speech obligations on AKF, the provision is a content-based speech mandate that
   18
   18   triggers heightened review.
   19
   19          117. The Patient Disclosure Mandate and Reimbursement Penalty cannot
   20
   20   survive heightened First Amendment review. Those provisions do not directly or
   21
   21   materially advance a compelling state interest and they burden substantially more
   22
   22   speech or associational activity than necessary to further any legitimate interest.
   23
   23   The stated justifications for AB 290—preventing steering and reducing insurance
   24
   24   premiums—are factually unsupported and no provision of AB 290 is structured to
   25
   25   reduce insurance premiums that patients pay. In addition, the State had numerous
   26
   26   alternatives to addressing any concerns short of burdening First Amendment
   27
   27   activity, including through targeted anti-steering restrictions or rate regulation of
   28
   28   insurance premiums.

        No. 8:19-cv-02130                        - 34 -                              COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 36 of 49 Page ID #:36



    1          118. Second, AB 290 independently violates the First and Fourteenth
    2   Amendments because § 2 unduly restricts Plaintiffs’ speech. To begin with, § 2’s
    3   restriction on Plaintiffs’ “advis[ing]” ESRD patients “regarding any specific
    4   coverage program option or health care service plan contract” is unconstitutionally
    5   vague. The law—a violation of which may subject providers to criminal
    6   penalties—does not provide fair notice as to whether a provider “advise[s] a
    7   patient regarding any specific coverage program option” when the provider offers
    8   to patients objective, fact-based information about their public and private
    9   coverage options. Because Plaintiffs will be unable to determine the point at
   10
   10   which their impartial provision of accurate, objective information to ESRD patients
   11
   11   crosses the line into forbidden “advi[ce] … regarding” coverage options, the
   12
   12   speech restrictions are void for vagueness.
   13
   13          119. Further, if § 2 is read to apply to the impartial provision by health care
   14
   14   providers of factual information to their patients, § 2’s advice restriction violates
   15
   15   the First Amendment. Section 2 is plainly content-based and speaker-based,
   16
   16   factors that demand strict scrutiny. But even under intermediate scrutiny, § 2’s
   17
   17   restriction on providing patients accurate, objective information about insurance
   18
   18   options would not pass constitutional muster. Among other things, there is no
   19
   19   evidence that steering is a genuine problem, and, in any event, the State had
   20
   20   available to it less burdensome alternatives, including more narrowly targeted anti-
   21
   21   steering prohibitions.
   22
   22          120. Third, § 7 compels certain Plaintiffs to forego their own advocacy
   23
   23   priorities and instead press California’s agenda before the federal HHS Office of
   24
   24   Inspector General, thereby “abridging” those Plaintiffs’ First Amendment “right …
   25
   25   to petition the Government for a redress of grievances.” This attempt to compel
   26
   26   these Plaintiffs to exercise their petitioning rights and to do so in a particular
   27
   27   manner—asking OIG for an “updated opinion”—triggers First Amendment review
   28
   28   and fails that review because the State has no compelling interest in coercing these

        No. 8:19-cv-02130                         - 35 -                              COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 37 of 49 Page ID #:37



    1   Plaintiffs to take steps to save the legitimacy of the Patient Disclosure Mandate and
    2   Reimbursement Penalty.
    3          121. Finally, AB 290 is fatally overbroad, as it contains a number of
    4   broadly defined or undefined terms that could chill First Amendment speech from
    5   a wide range of persons. Those terms include, but are not limited to, “financially
    6   interested” and “financial relationship.” Faced with potential criminal penalties
    7   under the law, health care providers or others who are unsure whether they qualify
    8   as “financially interested” or as having a “financial relationship” with a charity
    9   within the meaning of AB 290 might reasonably “choose simply to abstain from
   10
   10   protected speech, harming not only themselves but society as a whole.” Virginia v.
   11
   11   Hicks, 539 U.S. 113, 119 (2003). Because it thereby chills a substantial quantum
   12
   12   of speech, as “judged in relation to [its] plainly legitimate sweep,” AB 290 must be
   13
   13   invalidated in full. Id. at 118-19.
   14
   14          122. AB 290’s constitutional violations taint the law as a whole, requiring
   15
   15   its total invalidation as applied to Plaintiffs and their patients. At the very least,
   16
   16   these violations require severance of the offending provisions.
   17
   17          123. These injuries and constitutional deprivations are directly and
   18
   18   proximately caused by the actions of Defendants and their employees, in their
   19
   19   capacity as government agents, and are the product of a policy or custom of the
   20
   20   State of California.
   21
   21          124. Plaintiffs are entitled to declaratory and injunctive relief to remedy
   22
   22   Defendants’ threatened and imminent violations of the First Amendment. Absent
   23
   23   such relief, Plaintiffs and their patients will suffer irreparable harm.
   24
   24                            SECOND CLAIM FOR RELIEF
   25
   25                          Supremacy Clause, U.S. Constitution
   26
   26          125. Plaintiffs incorporate the foregoing paragraphs as if fully set forth
   27
   27   herein.
   28
   28

        No. 8:19-cv-02130                         - 36 -                               COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 38 of 49 Page ID #:38



    1          126. Under the Supremacy Clause, “the Laws of the United States” are “the
    2   supreme Law of the land … any Thing in the Constitution or Laws of any State to
    3   the contrary notwithstanding.” U.S. Const. art. IV, cl. 2. The Supremacy Clause
    4   voids state laws that interfere with “the accomplishment and execution of the full
    5   purpose and objectives of Congress.” Oneok, Inc. v. Learjet, Inc., 135 S. Ct. 1591,
    6   1595 (2015) (quotation marks omitted). In addition, “[p]reemption occurs where it
    7   is impossible for a private party to comply with both state and federal law.” Credit
    8   Suisse First Boston Corp. v. Grunwald, 400 F.3d 1119, 1132-1133 (9th Cir. 2005)
    9   (quotation marks omitted).
   10
   10          127. Section 2 bars providers from “advis[ing]” patients “regarding any
   11
   11   specific” insurance options. To the extent that provision bars providers from
   12
   12   providing ESRD patients with objective, fact-based education about insurance
   13
   13   options, it puts providers in a Catch-22 because federal law requires them to
   14
   14   provide information about insurance options.
   15
   15          128. Under federal law, dialysis providers must provide patients with
   16
   16   information about “[f]inancial capabilities and resources,” “[a]ccess to available
   17
   17   community resources,” and “[e]ligibility for Federal, State or local resources,” and
   18
   18   likewise must provide “information and help[] patients apply for Medicare,
   19
   19   Medicaid and other insurance benefits to assure payment for care.” Surveyor
   20
   20   Guidance, supra.
   21
   21          129. By prohibiting providers (on pain of criminal sanction) from advising
   22
   22   ESRD patients about options that federal law requires them to discuss, AB 290
   23
   23   makes it impossible for providers to comply with both state and federal law.
   24
   24          130. Independently, AB 290 interferes with, frustrates, and stands as an
   25
   25   obstacle to the accomplishment of the objectives and purposes of Congress. By
   26
   26   taking aim at a crucial safety net for ESRD patients provided by AKF and by
   27
   27   forcing AKF to shutter operations in California, AB 290 disrupts the careful
   28
   28   balance struck by federal law in ensuring ESRD patient access to quality care,

        No. 8:19-cv-02130                       - 37 -                             COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 39 of 49 Page ID #:39



    1   protecting patient choice in insurance options, and safeguarding the stability of the
    2   dialysis system by spreading the high costs of providing dialysis treatment. AB
    3   290 conflicts with Congress’s scheme for many reasons, including:
    4          131. First, restricting patient choice in insurance options is a direct affront
    5   to Congress’s repeated efforts to “afford [ESRD] patients the opportunity to elect
    6   [insurance] coverage that best serves their needs.” Dialysis Patient Citizens, 2017
    7   WL 365271, at *1. AB 290 frustrates Congress’s efforts to preserve patient choice
    8   in health insurance operations with respect to ESRD patients who can afford
    9   insurance (whether private or public) only through charitable assistance.
   10
   10          132. Second, by forcing ESRD patients from commercial coverage to
   11
   11   Medicare or Medi-Cal, AB 290 runs contrary to congressional efforts to ensure that
   12
   12   private insurers pay part of the costs of providing dialysis treatment. Congress
   13
   13   enacted the Medicare Secondary Payer Act to cut Medicare costs. Congress
   14
   14   created the ESRD coordination period specifically to relieve the strain on Medicare
   15
   15   from ESRD patients. Likewise, Congress specifically declined to mandate that
   16
   16   ESRD patients obtain Medicare coverage, even after the coordination period. AB
   17
   17   290 frustrates those legislative choices: By directly targeting assistance ESRD
   18
   18   patients rely upon to pay for commercial coverage, AB 290 will prematurely force
   19
   19   ESRD patients off commercial health insurance and onto Medicare,
   20
   20   countermanding Congress’s goal of shifting costs from the Medicare program to
   21
   21   private health insurers.
   22
   22          133. Third, impairing ESRD patient access to quality health care conflicts
   23
   23   with longstanding congressional objectives. Congress has long sought to ensure
   24
   24   access to health care for ESRD patients. By causing ESRD patients who
   25
   25   previously received premium assistance to shift to public health insurance, AB 290
   26
   26   will reduce the revenue received by dialysis clinics and thereby will risk clinic
   27
   27   closures or decreased investment in clinics throughout California. By impairing
   28
   28   incentives to invest in new clinics or by causing clinic closures, AB 290 will cause

        No. 8:19-cv-02130                        - 38 -                              COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 40 of 49 Page ID #:40



    1   an ESRD care crisis in California—an outcome directly contrary to federal
    2   objectives. ESRD patients are typically poor and have less access to convenient
    3   transportation to reach clinics farther away. Because dialysis is required multiple
    4   times a week and because even one missed treatment can lead to death, the
    5   consequences of decreased access to clinics for all ESRD patients in California—
    6   not just those who receive charitable assistance or who are currently on private
    7   insurance—will be life-threatening. These injuries to patients will exacerbate
    8   racial inequality in access to care, frustrating congressional objectives.
    9          134. Relatedly, AB 290 will significantly impair incentives to invest in
   10
   10   new dialysis facilities in California. To address the increasing rates of ESRD
   11
   11   incidence in California, approximately 350 additional clinics will be needed over
   12
   12   the next decade. AB 290 will blunt incentives to invest, resulting in reduced
   13
   13   access to care for ESRD patients—a result contrary to federal policy objectives.
   14
   14          135. Each of the above conflicts between AB 290 and federal objectives is
   15
   15   direct and deliberate, not incidental. AKF’s departure from California in light of
   16
   16   AB 290 was a direct and foreseeable result of AB 290’s enactment. Indeed, AKF
   17
   17   told the Legislature unequivocally that the law’s burdens would force AKF to
   18
   18   cease operations in the State. And the Legislature’s own legal analysis
   19
   19   acknowledged that AB 290 would undermine AKF’s ability to rely on OIG’s
   20
   20   guidance. Rather than address those concerns directly, the Legislature added § 7 to
   21
   21   AB 290 in an attempt to coerce AKF or certain providers into asking HHS OIG for
   22
   22   an updated advisory opinion blessing the new arrangement mandated by AB 290.
   23
   23   But having structured its charitable program on the basis of OIG’s longstanding
   24
   24   guidance, AKF is understandably unwilling to jeopardize any disruption to its life-
   25
   25   saving work in the other 49 states. California knew of these concerns, but enacted
   26
   26   AB 290, including § 7, regardless.
   27
   27

   28
   28

        No. 8:19-cv-02130                        - 39 -                              COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 41 of 49 Page ID #:41



    1          136. Plaintiffs are entitled to declaratory and injunctive relief to remedy
    2   Defendants’ threatened and imminent violations of the federal Constitution and
    3   laws. Absent such relief, Plaintiffs and their patients will suffer irreparable harm.
    4                             THIRD CLAIM FOR RELIEF
    5                  Contracts Clause, U.S. Constitution; 42 U.S.C. § 1983
    6          137. Plaintiffs incorporate the foregoing paragraphs as if fully set forth
    7   herein.
    8          138. The U.S. Constitution’s Contracts Clause forbids states from
    9   “pass[ing] any … Law impairing the Obligations of Contracts[.]” U.S. Const. art I.
   10
   10   § 10, cl. 1.
   11
   11          139. A state law violates this provision when “the state law … ‘operate[s]
   12
   12   as a substantial impairment of a contractual relationship,’” Sveen v. Melin, 138 S.
   13
   13   Ct. 1815, 1821-22 (2018), and “the state law is [not] drawn in an ‘appropriate’ and
   14
   14   ‘reasonable’ way to advance ‘a significant and legitimate public purpose,’” id. at
   15
   15   1822. As applied to preexisting contracts between providers and insurers, AB 290
   16
   16   violates the Contracts Clause.
   17
   17          140. To the extent that AB 290 applies to contractual relationships entered
   18
   18   into prior to the law’s effective date, AB 290 operates as a substantial impairment
   19
   19   of Plaintiffs’ existing contractual relationships because, among other things:
   20
   20                  a)   The reimbursement terms in existing contracts are critical
   21
   21                       contractual terms, and they are heavily negotiated.
   22
   22                  b)   When negotiating with private insurers, providers have reached
   23
   23                       agreements on rates higher than the Medicare rate.
   24
   24                  c)   AB 290 does not advance, but frustrates, the clear intent of the
   25
   25                       contracting parties.
   26
   26                  d)   AB 290 does not supply a default rule, but rather imposes
   27
   27                       mandatory terms that displace those in existing contracts.
   28
   28

        No. 8:19-cv-02130                          - 40 -                           COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 42 of 49 Page ID #:42



    1          141. AB 290’s arbitration provisions do not mitigate this impairment
    2   because, among other things, the process appears designed to treat the below-cost
    3   Medicare reimbursement as a default rate and the costs and burdens of arbitration
    4   may well render the procedure an insufficient means to remedy AB 290’s
    5   impairment of existing contractual rights.
    6          142. AB 290 is not drawn in an appropriate or reasonable way to advance a
    7   significant and legitimate State purpose. That is so for multiple reasons, including:
    8                 a)    AB 290 directly and explicitly was enacted in order to interfere
    9                       with contracts and thus does not do so only incidentally.
   10
   10                 b)    AB 290’s substantial contractual interference is unexpected,
   11
   11                       because California has never before regulated reimbursement
   12
   12                       rates between dialysis providers and private insurers.
   13
   13                 c)    AB 290 alters contractual duties among a narrow class of
   14
   14                       private parties rather than setting out a generally applicable rule
   15
   15                       of conduct designed to advance a broad societal interest.
   16
   16                       Indeed, the law systematically imposes a detriment on one
   17
   17                       contracting party (providers), to the direct benefit of the other
   18
   18                       (insurers).
   19
   19                 d)    Regardless of the significance or legitimacy of a State’s interest
   20
   20                       in reducing insurance premiums for consumers, AB 290 is not
   21
   21                       narrowly tailored to achieve that goal, including because the
   22
   22                       law imposes no requirement on insurers to pass along financial
   23
   23                       savings to consumers. The financial benefits of the law inure to
   24
   24                       insurance companies, not to consumers.
   25
   25                 e)    California could have achieved its stated goal of reducing
   26
   26                       insurance costs for consumers in other ways, including by
   27
   27                       regulating directly the rates charged by insurers.
   28
   28

        No. 8:19-cv-02130                        - 41 -                              COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 43 of 49 Page ID #:43



    1          143. These injuries and constitutional deprivations are directly and
    2   proximately caused by the actions of Defendants and their employees, in their
    3   capacity as government agents, and are the product of a policy or custom of the
    4   State of California.
    5          144. Plaintiffs are entitled to declaratory and injunctive relief to remedy
    6   Defendants’ threatened violations of the Contracts Clause. Absent such relief,
    7   Plaintiffs will suffer irreparable harm.
    8                            FOURTH CLAIM FOR RELIEF
    9                Due Process Clause, U.S. Constitution; 42 U.S.C. § 1983
   10
   10          145. Plaintiffs incorporate the foregoing paragraphs as if fully set forth
   11
   11   herein.
   12
   12          146. The Fourteenth Amendment provides that “no person shall … be
   13
   13   deprived of life, liberty, or property, without due process of law.” In addition to
   14
   14   “fair process,” the Due Process Clause “provides heightened protection against
   15
   15   government interference with certain fundamental rights.” Washington v.
   16
   16   Glucksberg, 521 U.S. 702, 719 (1997). AB 290—a death sentence for some of
   17
   17   Plaintiffs’ ESRD patients—violates those rights.
   18
   18          147. After AB 290 goes into effect, many ESRD patients who lose
   19
   19   charitable premium assistance—including Plaintiffs’ patients—will be unable to
   20
   20   afford health insurance. Some lack the work credits required for Medicare
   21
   21   eligibility, or do not satisfy the citizenship requirement. Some of those who are
   22
   22   eligible will not receive reimbursement for the first three months of their dialysis
   23
   23   treatment, and may not be able to cover the cost of their ongoing treatment after
   24
   24   those three months, as Medicare—unlike individual plans—has no out-of-pocket
   25
   25   spending cap and requires patients to pay a large percentage of prescription drug
   26
   26   costs. Those who need kidney transplants may simply be out of luck: Some
   27
   27   government plans do not pay for live transplant surgery (which has the highest
   28
   28   success rate), while some transplant centers do not accept government insurance.

        No. 8:19-cv-02130                          - 42 -                           COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 44 of 49 Page ID #:44



    1   Plaintiffs’ ESRD patients who lose access to dialysis treatment, or who cannot
    2   receive the kidney transplant they need, will be forced to forgo care, will be taken
    3   to the emergency room intermittently as their condition worsens, and, eventually,
    4   will die.
    5          148. ESRD patients who do not qualify for Medicare are not the only ones
    6   whose lives AB 290 puts at risk. Because most ESRD patients have government
    7   insurance, which does not reimburse providers at a rate that covers the cost of
    8   dialysis treatment, many dialysis clinics could not stay open without at least some
    9   patients with private insurance. AB 290 upsets this delicate balance, either by
   10
   10   stripping patients of any insurance option or by forcing them into government
   11
   11   insurance plans that do not pay enough to dialysis clinics to keep their doors open.
   12
   12   As a result, California will almost certainly experience a provider shortage.
   13
   13   Particularly in rural areas where few clinics operate, some ESRD patients will lose
   14
   14   access to care altogether. If a patient cannot access care, it does not matter if she is
   15
   15   insured. She, too, will ultimately die of kidney failure.
   16
   16          149. By interfering with ESRD patients’ ability to access the care they
   17
   17   need, AB 290 “interpos[es] itself between a terminally ill patient and her only
   18
   18   means of prolonging her life,” violating “the common law’s historical prohibition
   19
   19   on interfering with rescue”—a prohibition “firmly grounded” in our Nation’s
   20
   20   “history and tradition.” Abigail All. for Better Access to Developmental Drugs v.
   21
   21   von Eschenbach, 495 F.3d 695, 718 (D.C. Cir. 2007) (Rogers, J., dissenting).
   22
   22   California has failed to identify any compelling state interest that would warrant
   23
   23   limiting this fundamental right to lifesaving treatment.
   24
   24          150. These injuries and constitutional deprivations are directly and
   25
   25   proximately caused by the actions of Defendants and their employees, in their
   26
   26   capacity as government agents, and are the product of a policy or custom of the
   27
   27   State of California.
   28
   28

        No. 8:19-cv-02130                         - 43 -                             COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 45 of 49 Page ID #:45



    1           151. On behalf of their patients, Plaintiffs are entitled to declaratory and
    2   injunctive relief to remedy Defendants’ threatened and imminent violations of the
    3   Due Process Clause. Absent such relief, Plaintiffs’ patients will suffer irreparable
    4   harm.
    5                              FIFTH CLAIM FOR RELIEF
    6                   Takings Clause, U.S. Constitution; 42 U.S.C. § 1983
    7           152. Plaintiffs incorporate the foregoing paragraphs as if fully set forth
    8   herein.
    9           153. “The Takings Clause of the Fifth Amendment, applicable to the States
   10
   10   through the Fourteenth Amendment, prohibits the government from taking private
   11
   11   property for public use without just compensation.” Palazzolo v. Rhode Island,
   12
   12   533 U.S. 606, 617 (2001) (citation omitted).
   13
   13           154. AB 290’s Reimbursement Penalty violates the Takings Clause
   14
   14   because it takes the property of regulated dialysis providers without public use and
   15
   15   just compensation by:
   16
   16                 a)     Denying dialysis providers all economically beneficial or
   17
   17                        productive use of certain clinics;
   18
   18                 b)     Requiring dialysis providers, in some circumstances, to return
   19
   19                        to insurers a defined portion of funds previously paid by
   20
   20                        insurers to those providers and which those providers otherwise
   21
   21                        would be entitled to keep under contracts they entered with
   22
   22                        those insurers;
   23
   23                 c)     Interfering with investment-backed expectations regarding
   24
   24                        reimbursement for dialysis treatment and imposing significant
   25
   25                        economic losses on those providers.
   26
   26           155. These injuries and constitutional deprivations are directly and
   27
   27   proximately caused by the actions of Defendants and their employees, in their
   28
   28

        No. 8:19-cv-02130                         - 44 -                             COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 46 of 49 Page ID #:46



    1   capacity as government agents, and are the product of a policy or custom of the
    2   State of California.
    3          156. Plaintiffs are entitled to declaratory and injunctive relief to remedy
    4   Defendants’ threatened violations of the Takings Clause. Absent such relief,
    5   Plaintiffs will suffer irreparable harm.
    6                             SIXTH CLAIM FOR RELIEF
    7                 Due Process Clause, U.S. Constitution; 42 U.S.C. § 1983
    8          157. Plaintiffs incorporate the foregoing paragraphs as if fully set forth
    9   herein.
   10
   10          158. The Due Process Clause is violated where a person is penalized for
   11
   11   the independent acts of others and for conduct over which the person had no ability
   12
   12   to control.
   13
   13          159. AB 290 violates that constitutional restraint on governmental power.
   14
   14   AB 290 provides that, where a “financially interested entity” fails to disclose to an
   15
   15   insurer the name of a patient receiving charitable assistance, the insurer “shall be
   16
   16   entitled to recover 120 percent of the difference between a payment made to a
   17
   17   provider and the payment to which the provider would have been entitled” under
   18
   18   AB 290 if disclosure had been made. AB 290 § 3(i).
   19
   19          160. To the extent that provision of AB 290 means that Plaintiffs must pay
   20
   20   financial penalties if AKF fails to make a compelled disclosure under the Patient
   21
   21   Disclosure Mandate, that would violate the Due Process Clause by penalizing
   22
   22   Plaintiffs for independent acts of AKF over which they have no control.
   23
   23          161. These injuries and constitutional deprivations are directly and
   24
   24   proximately caused by the actions of Defendants and their employees, in their
   25
   25   capacity as government agents, and are the product of a policy or custom of the
   26
   26   State of California.
   27
   27

   28
   28

        No. 8:19-cv-02130                          - 45 -                           COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 47 of 49 Page ID #:47



    1          162. Plaintiffs are entitled to declaratory and injunctive relief to remedy
    2   Defendants’ threatened violations of the Due Process Clause. Absent such relief,
    3   Plaintiffs will suffer irreparable harm.
    4                                  PRAYER FOR RELIEF
    5          Wherefore, Plaintiffs respectfully request that the Court:
    6          1.     Expedite these proceedings pursuant to Federal Rule of Civil
    7                 Procedure 57, which authorizes courts to “order a speedy hearing” in a
    8                 case seeking a declaratory judgment;
    9          2.     Declare that AB 290 is unconstitutional—facially or in part, as
   10
   10                 applied to some or all of Plaintiffs and their patients, or both;
   11
   11          3.     Grant preliminary and permanent injunctive relief barring Defendants
   12
   12                 from enforcing AB 290—facially or in part, as applied to some or all
   13
   13                 of the Plaintiffs and their patients, or both;
   14
   14          4.     Award Plaintiffs their costs and reasonable attorney’s fees as
   15
   15                 appropriate; and
   16
   16          5.     Grant such further relief as this Court deems just and proper.
   17
   17

   18
   18   Dated:        November 5, 2019                 Respectfully submitted,
   19
   19   /s/ Kelsi Corkran                              /s/ David W. Ogden
   20
   20   KELSI CORKRAN*                                 DAVID W. OGDEN*
        kcorkran@orrick.com                            David.Ogden@wilmerhale.com
   21
   21
        ORRICK HERRINGTON &                            KELLY P. DUNBAR*
   22
   22      SUTCLIFFE LLP                               Kelly.Dunbar@wilmerhale.com
        1152 15th Street NW                            ARI HOLTZBLATT*
   23
   23
        Washington, DC 20005                           Ari.Holtzblatt@wilmerhale.com
   24
   24   Telephone: (202) 339-8497                      ALEX HEMMER*
        Facsimile: (202) 339-8500                      Alex.Hemmer@wilmerhale.com
   25
   25
                                                       ARIN SMITH*
   26
   26   RACHEL G. SHALEV*                              Arin.Smith@wilmerhale.com
        rshalev@orrick.com                             WILMER CUTLER PICKERING
   27
   27
        ORRICK HERRINGTON &                               HALE AND DORR LLP
   28
   28     SUTCLIFFE LLP                                1875 Pennsylvania Avenue NW

        No. 8:19-cv-02130                          - 46 -                              COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 48 of 49 Page ID #:48



    1   51 West 52nd Street                        Washington, DC 20006
    2   New York, NY 10019                         Telephone: (202) 663-6440
        Telephone: (212) 506-5000                  Facsimile:   (202) 663-6363
    3   Facsimile: (212) 506-5151
    4                                              /s/ Matthew Tymann
        KORY DECLARK (SBN 310571)                  MATTHEW TYMANN (SBN 326249)
    5   kdeclark@orrick.com                        Matthew.Tymann@wilmerhale.com
    6   ORRICK HERRINGTON &                        WILMER CUTLER PICKERING
          SUTCLIFFE LLP                               HALE AND DORR LLP
    7   405 Howard Street                          350 South Grand Avenue, Suite 2100
    8   San Francisco, CA 94105                    Los Angeles, CA 90071
        Telephone: (415) 773-5727                  Telephone: (213) 443-5343
    9   Facsimile: (415) 773-5759                  Facsimile:   (213) 443-5400
   10
   10                                              Attorneys for Plaintiff DaVita Inc.
        /s/ Glenn D. Dassoff
   11
   11    GLENN D. DASSOFF (SBN 96809)              /s/ Stuart S. Kurlander
   12
   12    gdassoff@orrick.com                       STUART S. KURLANDER*
         ABIGAIL W. LLOYD (SBN 243971)             Stuart.Kurlander@lw.com
   13
   13    alloyd@orrick.com                         MICHAEL E. BERN*
   14
   14    ORRICK HERRINGTON &                       Michael.Bern@lw.com
            SUTCLIFFE LLP                          ABID R. QURESHI*
   15
   15    2050 Main Street, Suite 1100              Abid.Qureshi@lw.com
   16
   16    Irvine, CA 92614                          LATHAM & WATKINS LLP
         Telephone: (949) 567-6700                 555 Eleventh Street NW
   17
   17    Facsimile: (949) 567-6710                 Washington, DC 20004
   18
   18   Attorneys for Plaintiffs Fresenius         Telephone: (202) 637-1021
   19
   19     Medical Care Holdings, Inc.,             Facsimile:     (202) 637-2201
          d/b/a Fresenius Medical Care
   20
   20     North America, and Fresenius             /s/ Andrew Gray
   21
   21     Medical Care Orange County,              ANDREW GRAY (SBN 254594)
          LLC                                      Andrew.Gray@lw.com
   22
   22                                              LATHAM & WATKINS LLP
   23
   23                                              650 Town Center Drive, 20th Floor
                                                   Costa Mesa, CA 92626
   24
   24                                              Telephone: (714) 755-8017
   25
   25                                              Facsimile: (714) 755-8290
   26
   26                                              Attorneys for Plaintiff U.S. Renal
                                                     Care, Inc.
   27
   27

   28
   28          *
                   Pro hac vice forthcoming.

        No. 8:19-cv-02130                      - 47 -                              COMPLAINT
Case 8:19-cv-02130-DOC-ADS Document 1 Filed 11/05/19 Page 49 of 49 Page ID #:49



    1                             ATTORNEY ATTESTATION
    2          Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), the filer attests that all other
    3   signatories listed, and on whose behalf this filing is submitted, concur in the
    4   filing’s content and have authorized the filing.
    5
                                                            By: /s/ Matthew Tymann
    6                                                           Matthew Tymann
    7
    8
    9
   10
   10

   11
   11

   12
   12

   13
   13

   14
   14

   15
   15

   16
   16

   17
   17

   18
   18

   19
   19

   20
   20

   21
   21

   22
   22

   23
   23

   24
   24

   25
   25

   26
   26

   27
   27

   28
   28

        No. 8:19-cv-02130                          - 48 -                                  COMPLAINT
